 J. P. STEVENS & CO.J. P. Stevens & Co., Inc. and Amalgamated Clothingand Textile Workers Union, AFL-CIO-CLC.Case l-CA-1320820 October 1983DECISION AND ORDEROn 28 September 1981 the National Labor Rela-tions Board issued an unpublished Order in whichit granted the joint motion of the parties to modifythe recommended Order and notice of the Admin-istrative Law Judge. On 24 March 1982 the Boardissued an unpublished Order in which it grantedthe joint motion of the Respondent and the Charg-ing Party, which counsel for the General Counseldid not oppose, to modify the Board's Order of 28September 1981.Thereafter, on 13 October 1983, the parties en-tered into a Settlement Stipulation, subject to theapproval of the Board, providing for the Board toenter an Order modifying its previous Orders inthis case.The Board having duly considered the matter,IT IS HEREBY ORDERED that the Settlement Stip-ulation be approved.The Board's Order of 28 September 1981, modi-fying the recommended Order and notice of theAdministrative Law Judge, and the Board's Orderof 24 March 1982, modifying its Order of 28 Sep-tember 1981 are modified to delete paragraphs 2(d)through 2(1).DECISIONSTATEMENT OF THE CASELEONARD M. WAGMAN, Administrative Law Judge:Upon an unfair labor practice charge, and three amend-ments thereof, filed by Amalgamated Clothing and Tex-tile Workers Union, AFL-CIO-CLC (the Union), theRegional Director for Region I issued a complaint andnotice of hearing on November 7, 1977, against J.P. Ste-vens & Co., Inc. (the Company or Respondent), allegingthat the Company had violated Section 8(a)(1), (3), and(5) of the National Labor Relations Act, as amended (29U.S.C. § 151, et. seq.) (the Act). The Company by itstimely filed answer, denied commission of the alleged un-lawful conduct. The hearing in this matter was heldbefore me at New Milford, Connecticut, on March 13,14, 15, 16, 17, 20, 28, 29, 30, and 31, 1978.'The General Counsel amended the complaint on No-vember 18, 1977, and thereafter on March 13, 1978, toallege additional violations of Section 8(a)(1) and (3) ofthe Act, and to urge imposition of a broad bargainingorder. The Company has denied commission of these ad-On March 31, 1978, I adjourned the hearing in this matter, sine die,to permit the Company to search its records for additional evidenceThereafter, on October 20, 1978, 1 issued an order closing the hearing asof that date, granting the Company's motion to withdraw its exhibits23(a) through and including 23(j), and denying the General Counsel's re-quest to reopen the record.268 NLRB No. 24ditional alleged violations. Upon the entire record in thiscase, consideration 'of the briefs filed by the GeneralCounsel, the Charging Party, and the Company, and myobservation of the demeanor of the witnesses, I make thefollowingFINDINGS OF FACTI. THE BUSINESS OF THE COMPANYFrom the pleadings, I find that J. P. Stevens & Co.,Inc., is and has been at all times material herein, a Dela-ware corporation with a textile plant at New Milford,Connecticut, where it manufactures, sells, and distributestextile products. In the course and conduct of its busi-ness, the Company annually manufactures, sells, andships directly from its New Milford plant finished prod-ucts valued in excess of S50,000 to points outside of Con-necticut. Further, the Company annually purchases andreceives at its New Milford plant, goods and materialsvalued in excess of $50,000 annually directly from pointslocated outside of Connecticut.The Company concedes, and I find from the foregoingdata, that the Company is and has been at all times mate-rial herein an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Company admits, and I find, that AmalgamatedClothing and Textile Workers, AFL-CIO-CLC, is andhas been at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE Al LEGED UNFAIR LABOR PRACTICESA. Background2and IssuesIn April 1977,3 Burton Bradford, who was then em-ployed at the Company's New Milford plant, contactedthe Union regarding the possibility of organizing the em-ployees at that plant. In May, Bradford met with repre-sentatives of the Union, discussed the possibility of orga-nizing his fellow employees, and received from them au-thorization cards and union literature.During the second week of May 1977, the Union's lit-erature and authorization cards appeared among theCompany's New Milford plant employees. By June 15,the Union had received over 40 signed authorizationcards from employee Bradford, and 7 or 8 more fromemployee Richard Peck. The Union was satisfied that allwere signed by the Company's New Milford employees.On Sunday, June 12, the Union conducted a meetingwith a group of the Company's employees, at nearbyHarry Brook Park. During this meeting the Union pre-pared a petition and solicited signatures to evidence sup-port for its organizing effort among the Company's NewMilford plant production and maintenance employees.By its letter to the Company dated June 20 and received2 days later, the Union demanded bargaining and recog-nition as the exclusive collective-bargaining representa-2 The background facts are not in dispute.s Unless otherwise stated, all dates refer to 1977.63 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtive of the Company's New Milford plant employees. Byletter of June 30, the Company rejected the Union's de-mands.The amended complaint alleges, and the amendedanswer denies, that the Company in opposing theUnion's organizing efforts violated Section 8(a)(1) of theAct by: (a) maintaining an overly broad no-distributionrule; (b) warning employees that if they signed unioncards they could be called into court to testify; (c) warn-ing employees that because they were engaged in unionactivity the Company would engage in illegal activityagainst them; (d) coercively interrogating employeesabout their union sentiments and about the union senti-ments of other employees; (e) threatening an employeewith discharge because the employee engaged in unionactivity; (f) interrogating employees about their union ac-tivity and union activity of other employees; (g) threat-ening an employee with plant closure if the Union suc-ceeded in organizing the Company's New Milford plant;(h) warning an employee that the relationship betweenhim and his supervisor would change if the Union suc-ceeded in organizing the Company's New Milford plant;(i) withholding a benefit that had been previously grant-ed to an employee; (j) threatening an employee with areprisal because he was a leading union activist; (k) tell-ing employees that unionization could bring problems; (1)sponsoring and directing the drafting and distribution byemployees of antiunion materials and literature; (m)granting employees the option of split vacation check forthe expressed purpose of restraining and interfering withemployees' exercise of their rights to support the Union;(n) threatening to discipline employees because of theirunion activity; and (o) harassing an employee because ofhis union activity.Further issues presented here are whether the Compa-ny also violated Section 8(a)(3) and (1) of the Act by: (a)discharging employee Ronald MacKenzie because hesupported the Union; (b) reprimanding employee LesterNephew because of his support for the Union; and (c)changing the working conditions of employees LesterNephew and Sidney Turner because of their union activ-ity.I must also consider whether by refusing to recognizeand bargain with the Union as the exclusive collective-bargaining representative of an appropriate unit of theNew Milford plant's production and maintenance em-ployees, the Company violated Section 8(a)(5) and (1) ofthe Act.B. Interference, Restraint, and CoercionFrom late 1975 until February 22, 1978, the Companyemployee handbook for its New Milford plant containedthe following rule:Except by expressed permission of management,there shall be no distribution of literature, of anynature, in the plant.However, on August 1, 1977, the Company posted anotice to employees at the New Milford plant statinginter alia:Distribution of literature should take place only innonworking [sic] areas and at a time when the dis-tributor is not supposed to be actually working (forexample-break or lunch time).As in the past no prior approval is neccessary for anemployee to engage in these extra curricular activi-ties in a manner which does not interfere withhis/her [sic] job.The Company kept this notice posted for approximate-ly I week after which it was taken down.In 1977, John Kyle, the manager of the Company'sNew Milford plant, and another supervisor cautionedtwo employees against distributing antiunion literature inplant work areas. No other instances of enforcement ofthat rule appear in the record.Under settled law, the quoted proscription containedin the Company's employee handbook was presumptive-ly invalid. American Cast Iron Pipe Co., 234 NLRB 1126,1131 (1978). For, absent special circumstances, an em-ployer must provide his employees with the right to dis-tribute literature on plant premises subject only to the re-striction that it be done in nonworking areas and duringnonworking time. Stoddard-Quirk Mfg. Co., 138 NLRB615, 621 (1962).The presumption of invalidity which attaches to theCompany's employee handbook rule would be overcomeby a showing that such a broad structure was necessary"in order to 'maintain production or discipline."' Stod-dard-Quirk Mfg. Co., supra, 138 NLRB at 621-622, quot-ing from NLRB v. Babcock & Wilcox Corp., 351 U.S. 105,113 (1956). Accord: United States Steel Corp., 223 NLRB1246, 1248 (1976), enfd. 547 F.2d 1166 (3d Cir. 1976).However, the Company has made no such showing here.Instead, the Company seeks to avoid a finding of vio-lation by the showing that only two employees werewarned of the rule and that thereafter a company noticeposted for I week removed the coercive effect of the of-fending rule. Neither excuse merits acceptance. Theshort answer to the Company's argument is that the con-tinued existence of the unlawfully broad no-distributionrule in its employee handbook until February 22, 1978,was likely to "cause [employees] to refrain from exercis-ing their statutory rights ...even if interpreted lawfullyby the employer in practice." Solo Cup Co., 144 NLRB1481, 1482 (1963). Accord: NLRB v. Beverage Air Co.,402 F.2d 411, 419 (4th Cir. 1968). Accordingly, I findthat rule in the Company's employee handbook untilFebruary 22, 1978, violated Section 8(a)(l) of the Act.On May 11, 12, and 13, 1977, the Company's NewMilford plant manager, John Kyle, having become awareof the union campaign, held meetings with groups of hisemployees at which he expressed the Company's viewsregarding union representation. The Company providedKyle with prepared remarks which he used as a guide.Among these remarks were the following:The Union doesn't want a secret ballot election.They would prefer for you to be exposed only totheir sales tactics and promises, and would try toget into this plant based on these authorization64 J. P. STEVENS & CO.cards. If the Union tries this tactic, everyone whosigns a card could be called into court to testify. Atour Carter-Holly plants in Wallace, North Carolina,the employees voted against [514-404] the Union inFebruary 1975. Now, two years later, all employeeswho sign cards will be called into court as theUnion tries to get their defeat in the electionthrown out, and tries to get in based on the cards.It could be a long and drawn out procedure beforethe testimony is finished and a decision reached.[Emphasis supplied.]Kyle did not recite the quoted paragraph verbatim, in-stead, he told the assembled employees in substance thatcompany employees in the south who had signed author-ization cards and were no longer working for the Com-pany were being called to testify in court hearings. Kylealso pointed out that those called to testify regardingtheir signature on authorization cards in court proceed-ings were losing time from their jobs. Kyle pointed outthat such experiences might well befall the New Milfordemployees if they signed union authorization cards.4Given the unfair labor practices found below, an em-ployee listening to Plant Manger Kyle was likely to inferthat the Company would learn at a trial that he or shehad signed a union card, and retaliate. I find therefore,that by these remarks the Company violated Section8(a)(1) of the Act. Lundy Packing Co., 223 NLRB 139(1976); L. S. Ayres d Co., 221 NLRB 1344 (1976).On or about May 11, Shift Superintendent CharlesBrissett, an admitted supervisor, told employees ConradD'Elia and Burton Bradford that he was about to begin a2-week vacation. He then added that he was glad to begoing on vacation because "they" were going to dothings that he believed were illegal. When employeesBradford and D'Elia pressed Brissett for an explanation,he changed the topic of the conversation.5Examined it its setting, Brissett's remark that he be-lieved that "they" were going to do things that were ille-gal, loses its apparent ambiguity. Indeed, there is ampleevidence to support the contention that employees wouldunderstand the implied threat. The incipient union, PlantManager Kyle's antiunion activity among the employees,talks, and the Company's history of unfair labor prac-tices" when confronted with such activity gave Bissett'sremark sinister meaning. For, New Milford plant em-ployees were likely to assume that by "they" Brissettmeant the Company. Employees were also likely to inferthat his position as a supervisor gave him access to theCompany's plans to combat the Union.4 My findings regarding Kyle's remark are based on the uncontradict-ed testimony of employees Conrad D'Elia and James Dunleavy.s Charles Brisset denied having any conversation with any employeesin which he told them that illegal things would happen. However, oncross-examination Brissett admitted having talked to employee Bradfordabout the Union but could not remember what was said. Indeed, Brissettmaintained that the conversations were: "Too long ago." In contrast toBrissett's uncertainty, Bradford and D'Elia appeared sure as they testifiedabout Brissett's remarks. Further, their versions of the conversation ap-peared to follow a logical course. I also note in assessing their testimonythat both D'Elia and Bradford were employed at the Company's NewMilford plant at the time they testified.6 J.P Stevens d& Co., 247 NLRB 420 (1980)In sum, to the employees present, Brissett's remarkwould sound the warning that the Company wouldpunish, within the next 2 weeks, employees who support-ed the Union. I find that by this implied threat the Com-pany interfered with, coerced, and restrained its employ-ees in the exercise of their rights under Section 7 of theAct7to support the Union, and this violated Section8(a)(1) of the Act.In mid-June, after Brissett returned from his vacation,he again talked to Bradford regarding the Union. Brissettwarned that "if the Union came in the mill would closedown." When Bradford pressed for an explanation, Bris-sett told him of an earlier instance of closure at the samelocation. Bradford reminded Brissett that in the earlierinstance the plant was a bleachery under other manage-ment. Brissett responded with "that's what they do in theSouth," and ended the conversation.8Bradford's belief that Brissett regretted having madethe threat and that the two were engaged in a friendlyexchange at the time that the threat was made does notmilitate against the finding that the threat violated Sec-tion 8(a)(1) of the Act. A threat of plant closure made bya supervisor is no less coercive because he is a friend ofthe employee to whom the threat is aimed. Nor is thethreat less coercive because a supervisor evidences regretin having issued the threat. For an employee hearingsuch remarks from a supervisor is likely to conclude thatthese remarks reflect the sentiment of the supervisor's su-periors in the employer's management. See Isaacson-Car-rico Mfg. Co., 200 NLRB 788 (1972); Witchita Eagle Pub-lishing Co., 199 NLRB 360, 370 (1972).Within the week prior to the Union's meeting of June12 with company employees at Harry Brook Park, theCompany's product and process development manager atNew Milford, Glen Reynolds, an admitted supervisorasked employee Lester Nephew if he was "for theUnion." Nephew said he was. Reynolds went on to ask ifNew Milford plant employees Bob Miner, Floyd Wil-liams, and Bill Baucom belonged to the Union. Nephewrefused to divulge the requested information. Reynoldsalso asked Nephew if he were going to the union meet-ing June 12, and whether employees Miner, Williams,and Baucom were also going to the meeting. Nephew7 That section of the Act reads:Sec. 7 Employees shall have the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in other con-certed activities for the purpose of collective bargaining or othermutual aid or protection, and shall also have the right to refrainfrom any or all such activities except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment as authorized in section8(aX3).a Brissett denied making the threat attributed to him by Bradford.However, as pointed out in an earlier footnote, Brissett admitted that hetalked about the Union to Bradford but could not remember the sub-stance of their conversation. Brissett also conceded that he might havetalked to Bradford about the bleachery. However, he also stated that hecould not othewise remember the substance of his conversation about theUnion with Bradford.In contrast, Bradford appeared certain as to his recollection of Bris-sett's remarks regarding the possible closure of the New Milford plant.Accordingly, I have credited Bradford's testimony regarding Brissett'sremarks.65 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsaid he would attend the meeting, but refused to disclosethe intentions of the other three employees. On theMonday following the meeting at Harry Brook Park,Reynolds asked employee Nephew if he had attendedand who was there. Nephew said he had gone to themeeting but did not answer the rest of Reynolds' in-quiry.9I find that Reynolds' repeated interrogation ofNephew regarding the union sentiments and activity ofhimself and his fellow employees, coming in the contextof the Company's manifestations of union animus, wasunlawfully coercive. I find therefore that by this interro-gation, Respondent violated Section 8(a)(l) of the Act.On direct examination, Nephew testified that on orabout June 20 Reynolds warned him that if a union cameinto the plant he and Nephew "wouldn't work so goodtogether." On cross-examination, Nephew testified thathe did not remember that Reynolds made that remark.This repudiation of the earlier testimony left unsupportedthe amended complaint's allegation at paragraph 8(i) thatReynolds threatened Nephew with a change in their re-lationship if the Union "got in." Accordingly, I shall rec-ommend dismissal of that allegation.However, I find from Nephew's testimony that on orabout June 20, Reynolds warned him that if the Unioncame in at the New Milford plant, the Company mightclose that facility, as it had a plant at High Point, NorthCarolina, making the same product. I find that by thisthreat of plant closure the Company violated Section8(a)(l) of the Act.A third encounter, in late June 1977, is alleged as afurther violation of Section 8(a)(l) of the Act. In that in-cident, Reynolds came upon Nephew at the plant andasked him "What is the matter? I hear one of your big-shot union card pushers is quitting." Nephew had justheard that employee Bradford intended to quit. Reynoldscontinued, stating in substance that, if he were managerof the New Milford plant, he would have arranged tohave sugar poured into that employee's gas tank. By thisremark, Reynolds strongly indicated that his hostilitytoward employees active in support of the Union wouldcause him to inflict harm on them. By this implied threatof reprisals, the Company again violated Section 8(a)(1)of the Act. 'Early in June 1977, Nephew noticed that the produc-tion line was making some trial material which the Com-pany would ultimately discard. Nephew mentioned hisobservation to Reynolds and aksed that the trial materialbe given to him. On prior occasions the Company hadgranted similar requests by Nephew. This time, Reynoldssaid he would consider Nephew's request.Later in June, after Nephew's and Reynolds' ex-changes regarding union activity and sentiment, Nephew9 Reynolds denied asking Nephew if he and other employees expectedto attend a union meeting. However, Reynolds left undenied Nephew'stestimony that Reynolds questioned him about his union sentiments, theunion sentiments of other employees, and about attendance at the unionmeeting. As Nephew, who was a company employee when he testified,impressed me as the more frank and forthright witness, I have creditedhim rather than Reynolds, wherever their testimony raised issues of cre-dulity here and at other points in my Decision.'O That Nephew and Reynolds enjoyed an amicable relationship didnot mitigate the coercive impact of Reynolds' threats and interrogation.Isaacson-Carico Mfg. Co., supra.noted that the trial material was about to be discarded.When Nephew asked for the material, Reynolds repliedthat "things weren't like they use to be" and thatNephew was "on the other side of the fence now."Reynolds added, however, that Nephew should checkback with him later. Approximately a week after this en-counter Supervisor Charles Abbott authorized Nephewto take the trial material.I find that Reynolds' second response to Nephew's re-quest for the trial material implied hostility towardNephew's apparent union adherence and implied that theCompany would not accord Nephew the benefit whichhe had previously received, in reprisal for his admittedunion adherence.Granted, Supervisor Reynolds did not even mentionthe word "union" or Nephew's union adherence in thisconversation. However, Reynolds' remarks that "thingsweren't like they use to be" and that Nephew was "onthe other side of the fence now" came soon after Reyn-olds had learned of Nephew's prior union sentiment andattendance at a union meeting. In this context, Reynolds'second response to Nephew's request for trial materialconstituted an implied threat to withhold the material be-cause Nephew was a union adherent. I find thereforethat by Reynolds' second response to Nephew's request,the Company violated Section 8(a)(1) of the Act.On June 9, 1977, employee Lee Rothstein engaged indiscussion with Charles Hills, personnel manager at theNew Milford plant. In the course of this exchange, Hillsasked Rothstein why he had signed a union authorizationcard and"l Rothstein answered that he had signed think-ing that it would give the workers "some protection"and "benefits." Rothstein asked Hills why the Companyhad not fired him earlier for walking out of the plantbefore the end of his shift and yet had fired employeeRonald Mackenzie for the same conduct. Hills answeredthat Respondent had erred in Rothstein's case. Hillsadded that if he wished to fire an employee he could usethe pretense of insubordination. As an example, he assert-ed that if he came into the quality control laboratorywhere Rothstein was employed, he could instruct Roth-stein to remain stationary, leave the lab, return, instructRothstein to move, and at that point terminate Rothsteinon grounds of insubordination. Hills remarked that itwould be his word against Rothstein in such a situation.Hills concluded asserting his authority to transfer Roth-stein from the quality control laboratory to the produc-tion line. '2" Earlier that same evening Rothstein told Hills that he had signed aunion card.i z Hills denied having any conversation with Rothstein on the night ofJune 9, 1977. Instead, according to Hills, he and Rothstein had a conver-sation later in June 1977, at which he did not ask Rothstein about signinga union card. However Hills largely corrborated Rothstein's version oftheir discussion regarding the Company's failure to terminate him forwalking off the job. Of the two, Rothstein appeared to be the more con-scientious about filling in the whole story. In contrast, Hills was not con-cerned about picking exact dates or giving full accounts of conversations.Further, at the time he testified Rothstein was employed at the Compa-ny's New Milford plant. In sum, of the two, Rothstein impressed me asbeing the more reliable witness. I have therefore credited his testimonywherever it conflicted with Hills' regarding their conversation, which Ifind occurred on or about June 9, 1977.66 J. P. STEVENS & CO.In the context of the Company's many manifestationsof union animus both before and after the incident underscrutiny, I find that Hills questioning of Rothstein re-garding the latter's reasons for supporting the Union wascoercive interrogation. I also find, therefore that by thisinterrogation the Company violated Section 8(a)(1) ofthe Act.Hills' remarks to the effect that he could terminate em-ployees on a pretext came in the wake of Rothstein's ad-mission that he was a union supporter. They also werepart of a discussion of the discharge of Ronald Macken-zie which, as found later in this Decision, violated Sec-tion 8(a)(3) and (1) of the Act. In these circumstances,Hills' express reference to pretextual discharge was awarning that a union supporter such as Rothstein was alikely target of the punishment which befell Mackenzie,and which might well have happened to Rothstein, butfor the Company's error. I also find, therefore, that Hills'warning also violated Section 8(a)(1) of the Act.On June 30, 1977, and for 2 weeks thereafter, theCompany posted a notice to employees at its New Mil-ford, Connecticut, plant. The notice included the follow-ing sentence:We believe that before you are subjected to union-ization and the problems that could bring, youshould be allowed to make up your own mindsabout this union, and have a chance to vote in afree election.The General Counsel and the Charging Party urge thatthe words "unionization and the problems that couldbring" amount to a threat of reprisal by the Company.The Company argues that the entire notice, including theextracted language, comes within the protection of Sec-tion 8(c) of the Act, which provides:The expressing of any views, argument, or opin-ion, or the dissemination thereof, whether in writ-ten, printed, graphic, or visual form, shall not con-stitute or be evidence of an unfair labor practiceunder any of the provisions of this Act, if such ex-pression contains no threat of reprisal or force orpromise of benefit.The Company also points out that its opinion as statedin the quoted language is supported by the problemsunionization has in fact imposed on employees. These in-clude "strikes, internal union regulations and discipline."In sum, argues the Company, by its reference to "prob-lems," it was merely calling attention to possible undesir-able aspects of unionization which the employee shouldconsider before making up his or her mind. (Resp. Br.46.) I1 do not agree that the quoted language was protect-ed by Section 8(c) of the Act.The Board has found that an antiunion notice to em-ployees, posted by the Company, which warned simplythat signing a union authorization card could have "seri-ous consequences," violated Section 8(a)(l) of the Act. J.P. Stevens & Co., 245 NLRB 198, 218 (1979). Here, as inthe cited case, the language under scrutiny must be readin the context in which it appeared. Here employeeswere free to consider "problems" in the context ofKyle's unlawful warning about signing authorizationcards and the other unlawful threats found elsewhere inthis and other Board decisions involving the Company.Thus, here, as in the cited case, the meaning of "prob-lems" must be read in a context of repeated unfair laborpractices. In such circumstances, employees reading theCompany's message were apt to conclude that the Com-pany was a possible source of "problems." Accordingly,I find that by warning of the "problems" which wouldcome from unionization, the Company impliedly wasthreatening its employees with reprisals and violated Sec-tion 8(a)(1) of the Act. J. P. Stevens & Co., supra, 245NLRB 198, 218.Late on an evening during the last week of May or thefirst week of June 1977, Company Supervisors StanleyWalega and Merle Jandreau met in an office at the NewMilford plant with employees John Myer, Harry Som-merville, John Foshay, and Mark Halliwell. Also presentwas attorney Eric C. Schweitzer of counsel for the Com-pany.13 After attorney Schweitzer, Supervisors Walegaand Jandreau and employees Myer, Sommerville,Foshay, and Halliwell were together in the office for ap-proximately 20 minutes, the four employees left,Schweitzer remained until about I a.m. and then left.During the remainder of the night, the four employeesmet from time to time in the same office with SupervisorMerle Jandreau.The next week, on Monday night, Lee Rothstein ob-served employees John Meyer, John Foshay, and HarrySommerville picking out employee's timecards, scrutiniz-ing them and writing on a legal size yellow pad. Supervi-sor Merle Jandreau came to the timecard rack, spoke tothe three employees for a few minutes, and then went tohis office. That same evening, Meyer was at a secondtimecard rack with a legal pad. The following evening,employee Sommerville began soliciting signatures on apetition announcing that the undersigned employeeswanted their signed union authorization cards returned.At this time, Sommerville told employee Richard Farrellthat the antiunion committee had attorneys to assistthem, that it was "no rinky-dink outfit," and that thecommittee had as much power as the Union.Soon after Sommerville had begun soliciting signatureson his antiunion petition, Lee Rothstein observed him sit-ting in Supervisor Jandreau's office looking to jandreauand making notations on some paper. Thereafter, Roth-stein observed meetings between Jandreau and one ormore of the four employees originally observed withJandreau, Walega, and Schweitzer in late May or early:a Rothstein testified that he observed this meeting and that in additionto the supervisors and employees there was a stranger present. At thehearing, Rothstein identified the stranger as Louis T. Smoak, Esq., ofcounsel for the Company. However, attorney Smoak denied ever meetingany hourly employees at the New Milford plant. Further, he denied everbeing at the New Milford plant after 4 p.m. during late May or earlyJune 1977. The record does not show how far Rothstein was from thestranger or how attentive Rothstein was at that point. In the face ofSmoak's persuasive testimony and my doubts regarding Rothstein's op-portunity to see the stranger at the the time of this meeting, I have cred-ited Smoak's testimony. Aside from this no substantial issues of credibilitywere raised by the testimony regarding the allegation that the companysponsored antiunion petitions and propaganda67 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJune 1977. On occasion Rothstein would walk in on ameeting and everyone would become silent.On June 10, Rothstein complained to Kyle about Som-merville and Meyers going through employees' timecardsand about the disruption caused by solicitation of signa-tures on the antiunion petition during worktime. Kylesaid he would "take care of it."In July, employee James Dunleavy observed employ-ees Meyers and Sommerville distributing antiunion leaf-lets to production employees during work time, on theplant's production line. Dunleavy complained to Fisherwho said he would look into the matter. D'Elia com-plained to Kyle about the same incident. Kyle respondedthat he had heard a contrary report.Sommerville received inspiration for his antiunioncampaign from an advertisement he came upon in a tex-tile magazine. He began his antiunion activity after ob-serving the circulation of union authorization cards atthe plant. Sommerville admitted circulating antiunion pe-titions at the plant among the employees. I also find fromSommerville's testimony that he obtained some of his an-tiunion material from "a Mr. Quick in North Caroli-na."'4Sommerville testified credibly that he had met attor-ney Schweitzer sometime in the summer of 1977. Som-merville's testimony regarding the circumstances of thatmeeting substantially agreed with the credited testimonyof employee Lee Rothstein. Sommerville also crediblydenied receiving any assistance from the Company or itsattorneys in his antiunion campaign. Thus, notwithstand-ing the suspicious circumstances painted by the GeneralCounsel's witnesses, I find that the evidence did not sup-port the complaint allegations that the Company "spon-sored and directed employee anti-untion materials andliterature." I shall therefore recommend dismissal of thatallegation.On April 21, 1977, Plant Manager Kyle posted anotice to the New Milford plant employees on the sub-ject of "Plant Vacation For July 4th Holiday." Thenotice, a restatement of a longstanding policy at the NewMilford plant, declared:The plant will close operations for vacation at7:00AM on Saturday July 2, 1977 and resume oper-ation at 7:00AM on Monday July 11, 1977. All em-ployees who have vacation time coming will be ex-pected to take it according to the following sched-ule:1. Employees with TWO or more weeks vacationOne week during July 4th shutdown. Remain-ing vacation to be scheduled with their supervi-14 Sommerville's testimony regarding the inspiration for his union ac-tivity and the source of his printed material was uncontradicted, thoughhis testimony was laid in doubt by his reference to Quick as a friend ofemployee Meyers in contradiction of his own affidavit in which heclaimed Quick to be his own friend. However, I am satisfied with Som-merville's explanation that the man was a friend to both him and Meyers.In any event aside from this minor discrepancy Sommerville's uncontra-dicted testimony seems entirely plausible and was given in a forthrightmanner. I therefore credited his testimony regarding the source of his an-tiunion literature.sor. Since the holiday falls within the week, youwill receive one extra day's pay for the holiday.2. Employees with ONE week vacationOn vacation during July 4th shutdown. Sincethe holiday falls within the week you will receiveone extra days pay for the holiday.ALL vacation pay will be paid on July 1, 1977.Under the Company's practice as of April 21, 1977,employees received their vacation pay annually on JulyI in a lump sum, regardless of when each employee in-tended to take his or her vacation. This policy was thesubject of complaint by New Milford employees includ-ing Floyd Williams at a meeting with Personnel ManagerCharles Hills, and Production Superintendent Charles E.Abbott, Jr., in January 1976. However, the Companypersisted in its vacation policy in 1976.On or about July 1, 1977, Personnel Manager Hills an-nounced a change in the Company's vacation policy atNew Milford, to take effect as of the July 1977 shut-down. Employees would now have the option of takingall of their vacation pay in a lump sum as in the past, orthey could take part of their vacation pay for immediateuse and leave the rest in reserve to cover whatever re-maining vacation period they were entitled to during therest of the year.The Company's announcement of the change in vaca-tion policy came less than 3 weeks after the Union'smeeting with company employees at Harry Brook Parkand less than 2 weeks after the Union's request for rec-ognition and bargaining as the exclusive representative ofthe New Milford plant employees. By thus"emphasiz[ing] to [its] employees that there is no necessi-ty for a collective bargaining agent" (NLRB v. BaileyCo., 180 F.2d 278, 279 (6th Cir. 1950)), the Company un-lawfully interfered with their right of self-organization.The Company's hostility toward the Union at New Mil-ford, as shown by the unlawful conduct found elsewherein this decision, the timing of the announcement, and theCompany's failure to explain its actions on the basis oflegitimate business conditions, persuade me that theCompany was prompted by an unlawful purpose. Theannouncement and granting of the change in vacationpolicy while the Union was attempting to organize theNew Milford plant was designed to suggest to the NewMilford plant employees "that the sources of benefitsnow conferred is also the source from which future ben-efits must flow and which may dry up if not obliged."NLRB v. Exchange Parts Co., 375 U.S. 405, 409 (1964).In sum, I find that in changing its vacation policy on orabout July 1, 1977, the Company was motivated by anintent to interfere with its employees' freedom to decideif they wanted the Union to represent them, and therebyviolated Section 8(a)(l) of the Act.On Friday, February 10, 1978, quality control employ-ee Lee Rothstein received authorization to work over-time on the evening of February 13, 1978, prior to hisregular shift. Rothstein came to the New Milford plantat approximately 7 p.m. on February 13, 4 hours beforehis shift was to begin. Observing that there was not68 J. P. STEVENS & CO.much work for him, Rothstein left the plant. He returnedlater that evening, at 8:30 p.m., punched in, and beganworking in the quality control laboratory.About 8:40 p.m. that evening, Rothstein saw employeeHarry Sommerville leave the production line and make acall on a pay phone. Rothstein went to a nearby ware-house, returned to the lab and noticed that Sommervillewas still on the phone. Rothstein pursued his chores inthe quality control laboratory, elsewhere in the samebuilding and then went to another nearby building. Bythe time Rothstein returned to the quality control lab, itwas a few moments after 9 p.m. At this point, he noticedHarry Sommerville was using a telephone in the supervi-sor's office.At approximately 9:30 p.m. that same evening, Roth-stein observed that Supervisor Stanley Walega, who wasnot scheduled to work that evening, had arrived at theplant. A few moments later, Rothstein noticed Walegaapproach the employees' timecard rack and looked atRothstein's timecard.Approximately 10 p.m. that same evening, Rothstein,troubled by his earlier observation, approached Supervi-sor Walega in the presence of Acting Shift SupervisorRobert Hill and asked what the problem was. Walega,after minimizing the situation, asked Rothstein if he hadpermission to be in the plant at that time. Rothstein re-plied that he had obtained his supervisor's permission tocome to work early. On February 14, Walega confirmedRothstein's assertions.Shift Overseer Merle Jandreau, an admitted supervisorwho had arrived earlier than usual, joined the discussion.He asked Rothstein why he was in the plant, and added:"By rules in'8 the handbook if you are not scheduled,you're not supposed to be here."'6Rothsetin assuredJandreau that he knew the rules, that he had called Su-pervisor DiPaola and DiPaola had approved Rothstein'searly entry to the plant. At this, Jandreau asked whyRothstein's name had not been listed among those to beat the plant that evening. Rothstein replied that he hadno knowledge of why his name was not on the list,adding that he had obtained permission and had come towork pursuant to that permission. The discussion termi-nated and Rothstein returned to his work in the laborato-ry.Later that evening, Shift Overseer Merle Jandreauagain raised the topic of Rothstein's early arrival. Jan-dreau instructed Rothstein to obtain Supervisor DiPao-la's confirmation of Rothstein's assertion of authority tobe in the plant before the beginning of his regular shift.Acting Supervisor Hill later told Rothstein that he hadasked Supervisor DiPaola to explain why Hill had notbeen told of Rothstein's authority to work prior to hisnormal working hours on the evening of February 13,1978. Hill issued an oral warning to employee Sommer-ville for going over Hill's head on the night of February13."1 Jandreau's arrival that evening was at least 30 minutes ahead ofschedule. I find from Robert Hill's testimony that Jandreau arrived earlybecause of Rothstein's presence.16 The Company's current New Milford plant employees' handbookcontains the following prohibition at p. 11 "No one allowed in Mill onoff duty hours."On earlier occasions, Rothstein had entered the plantprior to his scheduled shift without repercussions.Indeed, during the week following the incident, Roth-stein visited the plant without difficulty during his off-duty hours to deliver potatoes and eggs he had sold toStanley Walega and Robert Hill. Further, in November1977, Rothstein had observed employees Collin Jandreauand Harry Roth at the plant prior to their regular work-ing hours.Prior to his encounter with Rothstein on February 13,Walega had on other occasions asked employees whythey were in the plant when it appeared that they werein an off-duty status. One such incident occurred in Feb-ruary 1978 approximately I week before Rothstein's en-counter. Thereafter in March 1978, Walega encounteredoff-duty employee Scott Pond and asked him why hewas in the plant. In both instances Walega was at workwhen he discovered the off-duty employees.Rothstein, who at the time of the hearing had been anemployee at the Company's New Milford, Connecticut,plant for 3-1/2 years, had signed the petition of June 12,1977, in support of the Union's request for recognitionand bargaining. In June 1977, Rothstein in the presenceof Supervisors Merle Jandreau and Stanley Walega an-nounced to Personnel Manager Charles Hills, Sr., that hehad signed a union authorization card. Finally, Supervi-sor Walega admitted that he knew Rothstein to be aunion supporter because he wore a union button.17The General Counsel contends that Jandreau andWalega harassed Rothstein on the night of February 13because of his union activity. The General Counselargues that the extraordinary responses of StanleyWalega and Merle Jandreau reflected the Company'sanxiety to find a pretext for terminating Lee Rothstein, aknown union adherent. However, I am not persuadedthat Rothstein suffered disparate treatment. The recordshows that the Company has a rule prohibiting off-dutyemployees from being in the plant, and that SupervisorWalega has enforced the rule against other employeeswith no showing of their union sentiment or activities.Absent was any showing that Jandreau's and Walega'streatment of Rothstein was a departure from their prac-tices in similar circumstances.Further, the evidence does not show that the Compa-ny was anxious to terminate Lee Rothstein in February1978. There is no showing that the Company gave in-structions to any supervisor or to any employee to bealert for Rothstein's possible deviation from companyrules. It also appears that telephone calls from Sommer-ville, a rank-and-file employee with whom Rothstein hadhad several encounters, triggered the management's re-sponse. Granted there is ample evidence of the Compa-ny's union animus including Personnel Manager Hills'implied threat of discharge to Rothstein in June 1977.However there is no showing that the Company hadmade any further threats to Rothstein in the intervening8 months, or that the Company was paying special atten-tion to him. In sum, I find no merit to the allegation ofunlawful harassment and shall recommend its dismissal.I7 The testimony regarding this incident did not raise issues of credibil-ity.69 DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. Alleged Discrimination1. Ronald MacKenziea. ThefactslIRonald MacKenzie, an employee at the Company'sNew Milford plant since October 20, 1975, was terminat-ed on May 31, 1977. At the time of his termination Mac-Kenzie was a binderman, regularly assigned to thesecond shift, from 3 to 11 p.m.MacKenzie became embroiled in the Company's an-tiunion activity during the second week of May 1977,when he participated in one of Plant Manager Kyle'smeetings with groups of employees. MacKenzie attendedthe meeting together with eight or nine other employeesand Personnel Manager Charles Hills.After the meeting began, Plant Manager Kyle passedaround a magnified copy of the Union's authorizationcard, while he addressed himself to the Company's oppo-sition to a union at New Milford. Kyle warned that suchcards would be circulating around that plant and cau-tioned the employees to read them carefully. Kyle assert-ed that by signing such a card, an employee joined theUnion and thereby became liable to pay dues and finesfor failing to attend union meetings. When the enlargedcard reached MacKenzie, he remarked that if the planthad benefits for its employees, they would not need aunion. He added: "The way things are, I'd sign a unioncard if it came into the shop."When Kyle pointed out that the Company had socialsecurity benefits and insurance, MacKenzie counteredwith critical comments disparaging the value of the as-serted benefits to employees. MacKenzie gave his ownrecent experience as an example of the inadequacy of theCompany's insurance benefits. MacKenzie also assertedthat employees should have a union to insure benefitsand to "have somebody to speak up for them." MacKen-zie suggested that the Company supply protective masksto employees in the binder area who are working withammonia and other chemicals. He pointed out that therewas only one mask at his work station for three employ-ees and that mask was so dirty that he would not use it.Personnel Manager Hills tapped MacKenzie's leg withhis foot and said, "Well, I am taking care of that." Mac-Kenzie came back with a sarcastic response: "Yes, youhave been taking care of it ever since I started."Kyle asserted that if the Union succeeded in its cam-paign, all of the employees would be required to join theUnion. At this, MacKenzie volunteered that the employ-ees could have an open shop under which union mem-bership would be voluntary. Kyle contradicted this sug-gestion saying: "there is no such thing." MacKenzie re-joined asserting that there was such an open shop at aplant in Bantam, Connecticut. One other employeeConrad D'Elia talked of his union sentiment. D'Elia ex-1s MacKenzie's testimony occasionally differed from his pretrial affida-vit taken by a Board agent. However, MacKenzie impressed me in gener-al as being a candid witness, conscientiously trying to remember whathappened and what he and others said and did. Except as noted, I havebased my findings of fact regarding his discharge upon his testimony andthe uncontradjcted testimony of Burton Bradford, James Miller, RobertWaugh, Conrad D'Elia, Richard Farrell, and Richard E. Gustafson, Jr.,which in large part corroborates MacKenzie's testimony.pressed doubt that the New Milford employees needed aunion. He believed that the Company could recognizethe employees' right to bargain for themselves as agroup. But if the Company would not deal with the em-ployees as he envisioned, D'Elia saw the necessity forseeking help from a union.In the days immediately following the meeting withKyle, MacKenzie actively supported the Union. On orabout May 15, he signed an authorization card. Thereaf-ter, he obtained three blank union authorization cardsfrom employee Burt Bradford, and solicited signatureson them from fellow employees. Soon after Kyle's meet-ings, union authorization cards were clearly visible inMacKenzie's white shirt pocket, while he was at work inits New Milford plant. On May 25, 1977, MacKenzie ob-tained a signed authorization card for the Union fromemployee James Miller.On May 23, MacKenzie was working in production asa binderman or binder mixer. His job was to make achemical foam and finish for use on the production line.This material known as "binder" is used to treat thefabric produced at the New Milford plant.On the evening of Monday, May 23, the Companytold MacKenzie that because the third-shift bindermanwas incapacitated, MacKenzie, who had reported forwork at 3 p.m. that day, would be required to work until7 a.m. on May 24, a total of 16 hours. For the remainderof the week, the Company scheduled MacKenzie towork from 7 p.m. to 7 a.m. Between May 22 and his lastworkday at the New Milford plant, May 28, MacKenzieworked a total of 68 hours."9On his last shift, MacKen-zie was scheduled to work from 7 p.m. Friday eveningto 7 a.m. Saturday.During the first break on that shift, MacKenzie, whilein the coffeeroom with employee Gustafson and ShiftOverseer Merle Jandreau, told Jandreau that he intendedto prepare the binder so that it would not "jell up."MacKenzie stated that he expected to complete this taskbetween 2 and 2:30 a.m. and added that he was tired andwanted to leave work at 3 a.m.At approximately 1:30 a.m. Shift Overseer Jandreaucalled Mackenzie into his office and assigned him towork on 16-hour shifts all of the next week. MacKenzieprotested that he could not endure that work schedule,complaining that he was tired and wanted to go home at3 a.m. Jandreau said nothing. MacKenzie and Jandreauconcluded their discussion and Mackenzie returned towork.20'9 This finding was based on MacKenzie's timecard and Plant Manag-er Kyle's testimony.20 Merle Jandreau testified that he had two conversations with Mac-Kenzie on the night of May 28. Jandreau testified that the first conversa-tion was during break at 11 p.m. in the breakroom, in the presence ofemployee Gustafson. Jandreau testified that he spoke to MacKenzie onlyto assure himself that there was sufficient binder on hand. Jandreaudenied that MacKenzie said anything at that time about being tired orthat he intended to leave the plant early. However, of the two, MacKen-zie appeared to be more conscientious about providing detailed recollec-tion of events and conversations. MacKenzie's reasonable explanation ofthe apparent inconsistencies between his testimony and his pretrial affida-vit also weighed in favor of his credibility. MacKenzie's credible testimo-ny that he was tired on the night of May 28 casts doubt upon Jandreau'sContinued70 J. P. STEVENS & Co.At 3 a.m., MacKenzie took his timecard to the coffee-room and then to the lab in search of Merle Jandreau.Soon, MacKenzie gave up the search, punched his time-card, put it on Jandreau's desk, and left the plant.Kyle conceded that at times bindermen do not com-plete their full shift, particularly on weekends. He alsotestified that the Company normally tries to provide em-ployees with a holiday weekend "intact," unless businessconsiderations required otherwise. Kyle conceded thatduring the Memorial Day weekend of 1977 no exception-al circumstances required bindermen to remain at workuntil their respective shifts ended. I also find from Per-sonnel Manager Charles Hills' testimony, that if a binder-man finishes his work before the end of his shift, he mayleave the plant early, provided, he has permission frommanagement.As a matter of practice,21 on weekends, bindermen usetheir own judgment to determine if they can leave theplant early. Their decision depends on whether there issufficient binder to supply the current shift. When a bin-derman decides that he has completed his assigned work,the normal practice is to ask the shift supervisor for"permission to leave." If the supervisor is satisfied thatthe binderman has completed his work, he will grant therequest. When MacKenzie left the plant on the morningof May 28, 1977, he had prepared sufficient binder tocover the needs of his shift, but had not cleaned somewater tanks for which he was responsible. However,Merle Jandreau, on cross-examination, conceded thatMacKenzie's early departure on May 28 did not createany problems for the production line. MacKenzie leftsufficient binder to permit the production line to contin-ue running for the balance of the shift.Shift Overseer Jandreau discovered MacKenzie's time-card showing 3:05 a.m. punchout on his desk soon after3:05 a.m. Jandreau marked the timecard to reflect MacK-enzie's early departure and wrote "walked off the job"on the back of the timecard. Jandreau sent the followingnote to Personnel Manager Charles Hills:R. Mackenzie punched out at 3:00 and went home,not telling me he was leaving.I do not think he should get paid for his holiday.Jandreau sent another note early that same morning toProduction Superintendent Abbott. This note reportedMacKenzie's 3 a.m. departure, without authorization, andadded his neglect to clean out the water tanks for whichhe was responsible.On the afternoon of Tuesday, May 31, Kyle decidedto discharge MacKenzie for walking off of his job on thenight of May 28. At the time of his decision, Kyle knewdenial that MacKenzie said anything about being tired in either of thetwo conversations. I am particularly suspicious of Jandreau's testimonythat MacKenzie said he was "fine," when Jandreau assertedly asked himhow things were going at a second encounter about 1:30 a.m. on May 28.Given MacKenzie's heavy workload during the preceding portion of theworkweek (60 hours) it appears likely that he was weary, was anxious toget some rest soon, and that he would have said as much to his supervi-sor. In view of the foregoing and my impression that MacKenzie was themore candid witness, with it, where their testimony conflicts. I havecredited MacKenzie.21 I based my findings of fact in this paragraph on the credible anduncontradicted testimony of former company binderman Carl A. Carlson.that MacKenzie had worked 68 hours during the previ-ous workweek. He also had the benefit of Shift OverseerJandreau's written reports to Abbott and Hills, and haddiscussed the incident with Jandreau, who made no rec-ommendation as to disciplinary action. Kyle was thusaware of Jandreau's written recommendation that Mac-Kenzie be deprived of holiday pay.Hills and Abbott considered MacKenzie to be a goodemployee. Prior to his discharge on May 31, the Compa-ny never disciplined MacKenzie. When MacKenziebecame a binderman, Personnel Manager Hills had of-fered MacKenzie the position of line foreman on produc-tion line 7, stating that he thought MacKenzie would bea good line foreman inasmuch as he was "hell of a goodworker." MacKenzie declined the offer.At approximately 7 p.m. on May 31, MacKenzie ar-rived at his work station prepared to begin a 12-hourshift. Before he could begin, Production SuperintendnetCharles Abbott, who was waiting for MacKenzie, con-ducted him to an office where he announced MacKen-zie's discharge for leaving his job without permission.MacKenzie denied the accusation and challenged Abbottto confront him with Shift Overseer Merle Jandreau.MacKenzie insisted that accusation was untrue. Abbottdialed a telephone and, after a brief wait, hung up thephone and announced he could not contact Jandreau.MacKenzie volunteered that if he had the number hewould be able to reach Jandreau. Abbott brushed thissuggestion aside, saying that MacKenzie was discharged,"and that is all there is to it."MacKenzie pressed Abbott for an explanation of theNew Milford employees handbook's contents indicatingthat he was entitled to a verbal warning for the first of-fense, a written warning next, and a 3-day suspensionbefore a discharge could be imposed for the same of-fense. Abbott rejected MacKenzie's protest, saying ineffect that those requirements did not apply to MacKen-zie. Abbott said that MacKenzie was done, but if Mac-Kenzie wished, he could go to "The Labor Board" or to"Chuck Hills" but that neither would do MacKenzie anygood. Abbott instructed MacKenzie to clean out hislocker and leave. Shift Overseer Walega monitoredMacKenzie's departure.Before he discharged MacKenzie, Abbott expressed re-luctance to do so because MacKenzie was a good em-ployee. Abbott explained that it was his duty to dis-charge MacKenzie and that he did not relish the assign-ment. 2 222 Abbott testified that the Company's longstanding policy was to dis-charge employees who left their work without permission of their super-visor. However, his signature appears on company records showing theissuance of a written reprimand in each of two instances of such unau-thorized departures. He also repudiated the plain language of the Compa-ny's New Milford employees' handbook which describes a progressivegradation of discipline for "leaving job or plant without permission (afterpunching in)," and asserted that the handbook did not require a three-step progression. These flaws in Abbott's testimony regarding MacKen-zie's discharge and his apparent reluctance to answer under cross-exami-nation regarding the same topic cast considerable doubt on Abbott's reli-ability as a witness. In contrast, MacKenzie impressed me as being themore candid witness. Therefore, I have based my findings regardingMacKenzie's May 31, 1977. confrontation with Abbott on MacKenzie'stestimony.71 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTwo days later, on June 2, MacKenzie, while at theplant seeking his last paycheck, came upon PersonnelManager Hills. MacKenzie raised the topic of his recentdischarge. MacKenzie stated that the discharge did nottrouble him but he did object to being lied about. Hillsasked if before leaving the plant on the night of May 28MacKenzie had completed all his work. MacKenzie con-ceded that he had inadvertently failed to clean the watertanks. MacKenzie also claimed that this omission was"no big deal" as the bindermen do not clean them everyweek. Hills said that it was MacKenzie's word againstJandreau's and that Jandreau was "the boss." Hills saidhe would talk to Jandreau that same night, and askedthat MacKenzie contact Hills the following morning.MacKenzie did not do so in light of Abbott's suggestionthat contacting Jandreau would prove futile.As MacKenzie pointed out to Abbott, the Company'scurrent New Milford plant employees handbook at page11 talks of three types of disciplinary action, in the fol-lowing sequence, "verbal warning, written warning anddischarge." Under the topic "Procedure," in the follow-ing sequence on the same page the handbook states:Disciplinary action must be enforced, normally inthe above sequence, for cause arising out of, but notnecessarily restricted to the following:Listed under this heading are 19 offenses. Number II inthis list is "Leaving job or plant without permission(after punching in)."On May 31, 1977, Production Superintendent CharlesAbbott filled out a company form headed "Terminationof Employment" regarding MacKenzie. Abbott placedan "X" in a box marked "Quits." Other choices open toAbbott were "Discharges" and "Laid Off." Abbottplaced another "X" against the words "Walked Off Job."On the same day, Shift Overseer Jandreau filled out aform entitled "Disciplinary Action Work Sheet" on thesame incident. Jandreau reported that it was his decisionto discharge MacKenzie and that the reason for thisaction was: "Left work without telling supervisor anddid not clean out water tank." On a lower portion of thesame form, signed by Charles Abbott, Jr., a space enti-tled "office comments," Abbott wrote in: "Walked offthe job May 27."Company records show that New Milford employeeLee Rothstein went home in the middle of a shift onMarch 28, 1977, for which he received a written repri-mand. Company records also show that New Milfordemployees Halliwell and Meyer left in the middle oftheir assigned shifts and received no punishment. Othercompany records show that employees who left the plantwithout notifying supervisors received either a writtenreprimand or, in one instance, that of Lester Nephew inMarch 1973 a 3-day suspension without pay. There is noevidence showing any instance in which the Companyterminated an employee for walking off the plant prem-ises in the middle of his shift without authorization,where, as in the case of MacKenzie, the employee had aclean record.b. Analysis and ConclusionsThere is much in the record to support the allegationthat the Company discharged MacKenzie because of hisapparent advocacy of union representation. Indeed uponconsideration of the evidence, I have rejected the Com-pany's defense and have found the discharge unlawful.During the second week in May 1977, MacKenzie an-nounced to Plant Manager Kyle and Personnel ManagerHills his willingness to sign a union authorization card. Ihave little doubt that soon after MacKenzie's announce-ment, Kyle and Hills shared this revelation with Produc-tion Superintendent Abbott and Shift Overseer Jandreau.Two days after expressing prounion sentiment, MacKen-zie began the solicitation of signatures on the Union's au-thorization cards and began carrying such cards openlyin his pocket. Thus did he provide further opportunityfor management to conclude that MacKenzie supportedthe Union. In any event, MacKenzie's remarks in thepresence of Plant Manager Kyle and Personnel ManagerHills provided the element of knowledge necessary tothe General Counsel's prima facie case.There is also ample evidence of the Company's viru-lent hostility toward MacKenzie's cause. As foundabove, the Company demonstrated its hostility by com-mitting unfair labor practices. Plant Manager Kyle andother members of the New Milford plant's managementengaged in various acts of unlawful restraint, interfer-ence, and coercion designed to chill prounion sentimentand activity among the New Milford plant employees.Indeed MacKenzie made his prounion remarks at a meet-ing in which Kyle expressed union animus. In sum, therecord before me shows that the Company was willingto engage in unlawful conduct to thwart the Union's or-ganizing campaign among its employees. The timing ofMacKenzie's discharge also suggests its connection withhis statement of prounion sentiment. Kyle's decision toterminate MacKenzie came less than 3 weeks after thatremark was heard by Kyle.Finally, the evidence strongly suggests that the Com-pany was anxious to be rid of MacKenzie. On the nightof May 28, Shift Overseer Merle Jandreau turned a deafear to MacKenzie's announcement of his intention toleave the plant at 3 a.m. After MacKenzie departed asplanned, Jandreau apparently thought loss of.holiday paywas harsh enough treatment for MacKenzie. HoweverKyle rejected Jandreau's recommendation and dis-charged MacKenzie.The Company contended that it did 'not single Mac-Kenzie out for disparate punishment. In support of thisposition, the Company tried to show that as a matter ofpractice and policy it discharged employees who withoutpermission from a supervisor walked off their jobs asMacKenzie did. The company official who decided todischarge MacKenzie, Kyle, so testified and also assertedthat the stated policy of progressive punishment for thatmisconduct shown in the New Milford plant employees'handbook was erroneous. However, I do not creditKyle's testimony and find no merit in the Company's de-fense. Instead, I find that the Company singled MacKen-zie out for special treatment.72 73J. P. STEVENS & CO.Three factors persuaded me to reject Kyle's testimonyregarding company policy. First, the Company has donenothing to amend the employees' handbook to reflect therule championed by Kyle. Further, and more important,the available disciplinary records show that the otheremployees found guilty of unauthorized early departuresprior to May 31, 1977, received the lesser punishmentsset forth in the employees' handbook. Finally, that shiftOverseer Jandreau did not recommend discharge sug-gests that his experience with such misconduct hadtaught him that something less than discharge was likelyto receive Kyle's approval.In sum, I find that the Company seized on MacKen-zie's unauthorized departure to rid itself of an annoyingunion advocate. I further find that by this unlawful dis-crimination, the Company violated Section 8(a)(3) and(I) of the Act.2. Lester Nephew23a. The factsSometime in July 1977, employee Lester Nephew no-ticed Maintenance Supervisor Joseph Rizzo near Neph-ew's work station checking on maintenance employeeLawrence McGavic and two other maintenance employ-ees. Nephew thought of telling Rizzo that all the em-ployees except McGavic were working, but did not doso. The thought caused Nephew to snicker to himself.Maintenance employee William Krusky overheard thesnickering and asked Nephew for an explanation.Nephew told Krusky of his thought of telling Rizzo thatMcGavic was not working. Krusky expressed the viewthat Nephew should have done so.Shortly thereafter Krusky and Nephew parted compa-ny, Larry McGavic came to Nephew and, after threaten-ing to strike Nephew, slapped his face and attempted tostrike him again. However, Nephew backed away andavoided further contact. In the course of his assault,McGavic berated Nephew for supporting the Union.Nephew continued to avoid contact. Finally, McGavicbroke off the encounter. As he left, McGavic complainedthat employees such as Nephew had caused him to loseemployment elsewhere and he would not let that happenagain.Supervisor Rizzo and maintenance employees HaroldMiller and William Krusky witnessed the encounter be-tween Nephew and McGavic. After McGavic's depar-ture, Krusky admitted telling McGavic of Nephew'sthought about saying that McGavic was not working.The Company's management soon reflected concernabout McGavic's attack on Nephew. Shortly after theencounter Supervisor Rizzo questioned employee Kruskyabout it. Later that same day, Rizzo told Krusky that"Larry McGavic was through." Following his report toRizzo, Krusky was summoned to the plant office wherehe again repeated his account of the Nephew-McGavicincident to Plant Manager Kyle, Personnel ManagerHills and Rizzo related to Krusky that after he toldMcGavic of Nephew's idea of accusing McGavic of not23 Except as noted, the testimony of the participants in this incidentconcerning alleged unlawful discrimination and an alleged unlawfulthreat of discharge does not raise issues of credibility.performing any work, McGavic went up to Nephew,began "accusing him of something about the Union," andthen proceeded to strike Nephew.Approximately 10 minutes after McGavic broke offthe encounter, Production Superintendent Charles E.Abbott, Jr., asked for and received Nephew's account ofthe incident. Toward the end of the morning, SupervisorRizzo asked Nephew if he intended to make a writtencomplaint against McGavic. Rizzo remarked that man-agement was waiting for Nephew to make a complaintagainst McGavic. Nephew responded that he believedthat it was unnecessary for him to make out a complaint,as Supervisor Rizzo had witnessed the entire incident.Rizzo stated that his question was pursuant to instruc-tions. Rizzo told Nephew that he did not believe man-agement would take any action unless Nephew made aformal complaint.That same day, Nephew asked Plant Manager Kyle ifthe Company required that Nephew file a complaintagainst McGavic. Nephew also asked whether the ab-sence of a complaint from either Nephew or McGavicwould mean that neither would be discharged. Kyle wasnot able to give an informed answer and said that hewould reply to Nephew after a further inquiry.At midafternoon, Production Superintendent Abbottinstructed Nephew to report to the plant office. WhenNephew arrived at the office, he found SuperintendentAbbott, Personnel Manager Hills, and Plant ManagerKyle.Nephew recited his version of his earlier encounterwith McGavic. Upon completion of Nephew's recitation,Abbott instructed him to leave the office and wait down-stairs. By this time, Nephew's shift had ended. However,Abbott instructed him not to punch out but to wait.Kyle questioned McGavic after hearing Nephew's ac-count. In giving his version, McGavic complained thatNephew had been calling him a scab prior to the en-counter under investigation.24About 3:30 p.m., Abbott came to Nephew and con-ducted him back to the office. Present when the two ar-rived were McGavic, Supervisor Rizzo, Personnel Man-ager Hills, and Plant Manager Kyle.Plant Manager Kyle told McGavic "you was wrongfor hitting Lester like you did." Turning to Nephew,Kyle said: "Lester, but from what I hear, you deservedwhat you got. You been calling people scabs and youcalled Larry a scab." Nephew challenged Kyle to bringforth a witness who would say that Nephew had calledanyone a scab. Kyle brushed Nephew's suggestion aside.Kyle accused Nephew of "picking on Larry [McGa-vic]." Nephew admitted that he had done so, but that hehad not "intended that it come to anything serious."2524 Nephew denied that he ever called anyone a scab However. McGa-vic testified that prior to the incident under investigation, Nephew hadcalled him a scab on several occasions. Whether Nephew in fact did so isimmaterial. For, Kyle's credited uncontradicted testimony was thatMcGavic complained to Kyle that Nephew had called McGavic a scab.2" My finding regarding this additional portion of Kyle's and Neph-ew's exchange is based on Kyle's testimony. This portion of Kyle's testi-mony was corroborated by Charles Hills, Sr., and uncontradicted byNephew. In light of McGavic's complaint it seems like that Kyle wouldpress Nephew for an admission. DECISIONS OF NATIONAL LABOR RELATIONS BOARDKyle then asked McGavic and Nephew whether theycould get along with each other, adding that unless theywere able to maintain peace between them he would dis-charge them. Both employees agreed to solve their dif-ferences peacefully and thus ended the meeting.b. Analysis and conclusionsThe amended complaint alleges that Kyle violatedSection 8(a)(3) and (1) of the Act by threateningNephew with discharge and reprimanding him. In theGeneral Counsel's view, Nephew was reprimanded be-cause he was prounion. The Company argues that ittreated the two employees evenhandedly and was simplyattempting to maintain discipline and good order. I findthe available evidence did not show disparate treatmentor that the implied threat to discharge had anything todo with union activity.Instead, contrary to the General Counsel's argument,the record strongly suggests Kyle had reason to believethat Nephew was equally at fault in the matter. Kyle wasconfronted with a report that Nephew was provokingMcGavic by expressing a plan to tell the latter's supervi-sor that he was not working. Upon further inquiry, Kylecame upon McGavic's complaint that Nephew was call-ing him a scab. The apparent result of Nephew's tauntingwas McGavic's disorderly conduct. Faced with a need toavoid further clashes, Kyle seemingly attempted to pla-cate the two employees by apportioning blame for theincident and coaching them into agreeing to get back towork without further outbreak. It thus appears that Kyletreated the two employees as he did in an effort to re-store peace to his plant without regard to union senti-ment. Kyle's remark that Nephew deserved to beslapped while constituting a reprimand seems all of apiece with Kyle's other remarks made in an attempt toquell the possibility of further provocation. In sum, Icannot agree that Kyle's treatment of Nephew in this in-stance violated Section 8(a)(3) and (1) of the Act. I shalltherefore recommend dismissal of the allegations that theCompany's resolution of the Nephew-McGavic incidentviolated those sections of the Act.3. Nephew and Turnera. The factsAt all times material to this case, the Company em-ployed Lester Nephew as line foreman and SidneyTurner as fiberman at its New Milford plant on the firstshift of production line 5. Both Nephew's and Turner'snames appeared on the Union's petition on June 12, 1977.On November 19 and 20 employee Turner along withabout 1,000 other employees, attended the Union's SouthCarolina rally for the Company's employees. Turner de-scribed the gathering as follows:It was a rally where a group of J.P. Stevens em-ployees got together and talked and sang songsabout uniting to make ourselves strong.Turner told the assembled employees that the New Mil-ford plant employees supported them.Upon his return to the plant, Turner engaged in a dis-cussion of the rally with employee Billy Baucom. Train-ing Instructor Lowell Fisher26asked Turner where hehad been during his recent absence and what he haddone. Turner replied that he had been to South Carolinaattending a union rally.In early December 1977, Plant Manager Kyle told em-ployee Nephew that Nephew and employee SidneyTurner were to stop sitting on the table situated near line5. This instruction was directed at Nephew's and Turn-er's practice of sitting on a nearby table while the ma-chines on line 5 were running. Kyle directed thatNephew and the other line 5 employees were to walkand watch the line. Despite Kyle's instruction, Nephewand Turner continued to sit on a table on occasion whilethe production line was running. Approximately 1 weekafter Kyle had issued his initial prohibition, he againspotted Nephew and Turner seated on the same table.Kyle summoned Nephew and repeated his earlier prohi-bition against sitting on the table.Disregarding Kyle's instruction, employees Nephewand Turner continued to sit on the table along produc-tion line 5. On one such occasion, Kyle observedNephew seated on the table while production line 5 wasoperating. Again, Kyle instructed Nephew that he wasnot to sit on the table.27Notwithstanding this instructionNephew and Turner continued to sit on the table, ShiftOverseer Stanley Walega on instructions from Produc-tion Superintendent Abbott and Personnel Manager Hillsordered them to stop sitting on the table. About 2 weekslater Walega repeated the order to Turner stating thatKyle and Hills had directed him to do so. Finally, Per-sonnel Manager Hills observed Nephew and Turnerseated on the table again and warned them. Hills in-structed Turner to station himself in the fiber room andwarned that the next time he caught the two he wouldissue written reprimands to them. Following Hills' warn-ing, the two employees began sitting on a roll of fabricin the fiber room located about 20 feet from their formertable location.Nephew and Turner found the fiber room less desira-ble than the table. Dust and fibers floated through themore humid air in the fiber room. The air quality nearthe table was better, and the table was more comfortablethan the roll of fabric. Nephew attempted unsuccessfullyto persuade Kyle that the table was the best locationfrom which to observe what Nephew believed was themost important part of the production line.Foster Gilbert, the third-shift production line foremanon line 5, who at the time of hearing had worked on thatline for 2 years, credibly testified that he knew of nostrictures against employees sitting anywhere on the pro-duction line during his shift. I also find from Gilbert'stestimony that the Company permits employees to sitany place along the line, so long as they patrol it from26 1 find below that Fisher was a supervisor within the meaning of theAct.27 Kyle flatly denied giving any instructions concerning whereNephew and Turner could sit. Abbott, Walega, and Nephew testified tothe contrary. As Abbott, Walega, and Nephew impressed me as morecandid witnesses, I have rejected Kyle's denial.74 J. P. STEVENS & CO.time to time to make certain of its proper operation. Fi-nally, I find from Gilbert's testimony that the Companydid not prohibit the third shift from sitting on the tableduring December 1977.At the hearing, counsel for the General Counsel oncross-examination asked Plant Manager Kyle whetherNephew and Turner could sit on the table near line 5.Kyle's response was as follows:They can sit anywhere they like as long as the lineis running as it should correctly, and as long as theyare taking care of any problems concerning thewaste or any other potential threat.Supervisor Walega conceded that he only cautionedNephew against sitting on the table after he himself hadreceived instructions to do so from his superiors. Walegaconceded that aside from Nephew and Turner, he nevertold any other of his subordinate employees that theywere prohibited from sitting down while working onproduction line 5. Walega also testified that he did notcare whether Nephew sat on the table or elsewhere solong as line 5 ran "good."b. Analysis and conclusionsThe General Counsel contends that the Company vio-lated Section 8(a)(3) and (1) of the Act by prohibitingNephew and Turner from sitting on the table near pro-duction line 5. It is also alleged that Hills' threat to issuea written reprimand to Nephew and Turner if they saton the table violated Section 8(a)(1) of the Act. I agreewith these contentions.Early in June 1977 Nephew told Supervisor Reynoldsthat he was for the Union and had attended a unionmeeting. Later in June 1977, the Company saw Neph-ew's and Turner's names on the Union's petition. Walegaadmitted that at the time he spoke to Nephew andTurner in December 1977 he knew they were union sup-porters because they wore union buttons. More recently,in November 1977, Turner had attended the Union'sSouth Carolina rally and had told Lowell Fisher, a com-pany supervisor, about his presence at the event. Fromthese facts, I find that at the time they prohibited themfrom sitting on the table Plant Manager Kyle, Superin-tendent Abbott, and Personnel Manager Hills knew ofNephew's and Turner's prounion sentimaents. More im-portant they knew of Turner's participation in a unionmeeting called to focus attention upon the Company'santiunion activity. The record makes plain the Compa-ny's New Milford plant management opposed the Union.The intensity of this opposition manifested itself in theunfair labor practices found elsewhere in this Decision,including discriminatory treatment of prounion employeeMacKenzie. Thus the Company was not averse to engag-ing in unfair labor practices in combating the Union.In light of the background against which it occurred,the unusual requirement that the Company imposed onNephew and Turner so soon after the latter had dis-closed his latest prounion activity requires explanation.The Company argues that extraordinary problems onproduction line 5 during November and December 1977required the close attention of the three shifts employedon that line. However, no prohibition against sitting onthe table went to the third shift, which faced the sameproblems. Further, first-shift Overseer Walega, Nephew'sand Turner's immediate supervisor, did not see the needto impose the no-sitting rule on them until directed to doso by his superiors. Plant Manager Kyle himself deniedgiving the no-sitting order, and testified in substance thatsuch a prohibition would have been unnecessary to main-tain production on line 5. However, I have found thatKyle, in fact, vigorously imposed a no-sitting rule onNephew and Turner in December 1977. If such a stric-ture cannot be explained as a response to a productionproblem, the surrounding circumstances strongly suggestunion animus as the answer.In sum, I find that the Company ired by Turner's at-tendance at the Union's South Carolina meeting decidedto punish him and prounion employee Nephew bymaking their working conditions a bit more burdensome.By this discriminatory treatment, the Company violatedSection 8(a)(3) and (1) of the Act. I also find that Hills'warning of a written reprimand violated Section 8(a)(l)of the Act. For this warning carried the implication thatthe Company intended to punish the two employees be-cause of their support for the Union.D. The Unlawful Refusal to BargainOn June 20, 1977, the Union, by letter addressed to theCompany, declared:A majority of your employees, employed in a unitwhich is appropriate for collective bargaining atNew Milford, Connecticut, have designated theAmalgated Clothing and Textile Workers Union,AFL-CIO, as their exclusive representative for thepurposes of collective bargaining.The enclosed petition, signed by your employeesevidences this majority. You are hereby notifiedthat the Union demand recognition as the collectivebargaining representative of your employees for thepurpose of negotiating a collective bargainingagreement covering wages, hours, and other termsand conditions of employment.Please advise the undersigned as to when you willbe willing to commence said negotiations.Any change or modification in wages, hours orother working conditions made without prior con-sultation with the Union, and any discriminationagainst the employees who have signed the en-closed petition will be considered a violation of law.The petition referred to in the letter contained 46 sig-natures and recited the following:The following employees are members of the in-plant organizing committee who are trying to getthe Amalgamated Clothing & Textile Workers to bethe authorized bargaining agent for the employeesof the J.P. Stevens plant, the nonwoven division inNew Milford, Connecticut.75 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFurthermore, the following employees have signedblue cards and by doing so have designated theAmalgamated Clothing & Textile Workers to betheir authorized bargaining agent to represent theemployees at the J.P. Stevens plant in New Milford,Connecticut. Said employees have signed the bluecards to signify their membership in the Amalga-mated Clothing & Textile Workers Union.By its letter of June 30, 1977, signed by Plant ManagerJohn Kyle, the Company rejected the Union's requestfor recognition and bargaining. Respondent's letter ex-pressed full perception of the Union's message in theletter of June 20. Thus, the Company replied:We have received your letter stating that the Amal-galated Clothing & Textile Workers Union claimsto represent a majority of the employees at ourNew Milford plant and demanding that the Compa-ny agree to recognize and bargain with theACTWU.The Company's letter expressed doubt that the Unionrepresented an uncoerced majority of the New Milfordemployees "in any unit appropriate for collective bar-gaining." The Company suggested that the issue of ma-jority status would best be resolved by an NLRB-super-vised representation election.The amended complaint recited that on or about June20, 1977, the Union requested that the Company bargainin the following appropriate unit:All production and maintenance employees includ-ing shipping and receiving and quality control em-ployees of Respondent employed at its New Mil-ford, Connecticut, plant, exclusive of all other em-ployees, guards and all supervisors as defined inSection 2(11) of the Act.In its answer, the Company denied the allegation that thedescribed unit was appropriate. Although the Companydid not agree at the hearing that the unit was appropriateit has made no effort to show why the Union's proposedunit is inappropriate.It is well settled that a plantwide production and main-tenance unit is presumptively appropriate. ApplianceSupply Co., 127 NLRB 319, 321 (1960). The Companyhas failed to rebut that presumption. I find, therefore,that the unit described in the complaint, which is thesame unit described in the Union's demand for recogni-tion and the Company's response, is appropriate for bar-gaining purposes. Beaumont Forging Co., 110 NLRB2200, 2201-02 (1954). The Union prepared the petition,accompanying its demand for recognition, at a meetingattended by a group of about 30 of the Company's NewMilford plant employees and officials of the Union, onJune 12, 1977, at Harry Brook Park, New Milford, Con-necticut. Union Vice President Paul Swayde instructedDeborah Fogarty, a union attorney present at the meet-ing, to draft the petition. Vice President Swayde invitedthe employees to sign the petition to show their member-ship in the Union and their desire to have the Union astheir collective-bargaining representative. Swayde alsoannounced the Union's intention to send a copy of thepetition to Plant Manager Kyle. Attorney Fogarty readthe petition to the group and stated its purpose was toshow that the employees desired membership in theUnion and that they designated the Union as their collec-tive-bargaining representative. By the end of the meet-ing, there were 27 signatures on the Union's petition.28Employee James Dunleavy was the first to sign theUnion's petition. Although Dunleavy dated "6/11/77"next to his signature, he credibly testified that he signedthe petition at the union meeting which I have foundfrom uncontradicted and credible testimony to have oc-curred on June 12, 1977. Employee Richard Peck attend-ed the union meeting in Harry Brook Park on June 12.He was the second employee to sign the petition. He didso after reading its contents and wrote the same date asdid employee Dunleavy.29I find from the credible testimony of employees FloydWilliams and Lee Rothstein that they attended the meet-ing of June 12, read the petition, and signed it. Both em-ployees inadvertently dated their signatures "6/11/77."Rothstein also witnessed the signature of employeeGeorge Burhance, the last signature on the petition fol-lowed by "6/15/77."On June 12, employee Conrad D'Elia signed theUnion's petition at the meeting after reading it. D'Eliaobserved approximately 30 to 35 employees at the HarryBrook Park meeting. He also saw employees James Dun-leavy, Floyd Williams, Jr., Robert Jones, Arthur F.Stack, and Richard M. Peck sign the petition at themeeting on June 13. D'Elia also saw employees DavidGold, Frank Peet, Wellington Pond, Gregory Zack, Pa-tricia Flynn, and Dennis Tanner30at the meeting of June12. In the course of his solicitations, D'Elia invited eachemployee to read the petition before signing it. Employ-ee Francis Miller asked about the possibility of an elec-tion. D'Elia explained that if Plant Manager Kyle refusedto recognize the Union, an election would be sought.31Employee Harry Rothe also attended the June 12,1977, meeting in Harry Brook Park. Rothe's signatureappears on the second page of the petition. Although hehad an opportunity to do so, Rothe did not read the peti-tion. There was no showing that anyone told him thatthe petition would be used only to seek a Board-heldelection among the New Milford employees.Employee Lester Nephew attended the Union's June12, 1977, meeting. I find from Nephew's testimony thathe signed the union petition during the meeting, but in-advertently wrote "6/11/77" after his signature. I findfrom employee Richard Peck's testimony that on the28 My findings regarding the origin of the Union's petition and the cir-cumstances leading up to and including the 27 signatures on the petitionare based on the credible testimony of Deborah Fogarty.29 My findings as to Peck's signature are based on his uncontradictedtestimony.30 Upon review of the signatures on the petition and the list of agreedunit employees as of June 22, 1977 (G.C. Exh. 44), I find that the tran-script references to Greg Zack, Frank Peet, David Dole, and DennisHamman are incorrect, and hereby order that those references be cor-rected to show Gregory Zack, Frank Peet, David Gold, and DennisTanner, respectively, as the names of the individuals referred to.Ia My findings regarding D'Elia's signature and those he obtained arebased on his uncontradicted testimony.76 J. P. STEVENS & CO.morning of June 13, he brought the petition to the Com-pany's New Milford plant where he obtained signaturesof employees Duane L. Burch, Wyatt Flynn, OlingtonPond, Stuart W. Pond, and James Redfearn.32On thefollowing day, June 14, 1 find from his testimony thatPeck obtained the signatures of employees Allen L.Gant, Bill Baucom, and Donald J. Brain. Finally, I findfrom Peck's testimony that employees Roena Schilke,Richard Rizzo, Gregory Zack, Bruce Roach, GeorgeTucci, and Frank Peet, attended the Union's June 12meeting. 33When Conrad D'Elia signed the petition on June 12,all of the signatures above his were present on the peti-tion. The names signed above D'Elia's signature includedGeorge H. Hipp, Michael B. DeHoyos, Elliot R. Kuhne,Randall Raymunt, David J. Gold, Gregory Zack, DennisTanner, George Tucci, and A. Dorato.At the hearing, counsel for the Company stated thathe had no knowledge that any of the signatures on theUnion's petition which the Company had received over8 months earlier were not authentic. Counsel for theGeneral Counsel asserted without challenge that all In-ternal Revenue Service W-4 forms, bearing the payrollsignatures of the Company's employees, whose namesappear on the Union's petition were in the hearing room.Further, I invited the Company to check the signatureson the Union's petition to determine for itself the authen-ticity of the signatures. However, the Company has notchallenged the authenticity of any of the 46 signatures onthe petition.The testimony offered by the General Counsel showedthat between the drawing up of the petition on June 12,and June 20, 1977, the date of the Union's demand forrecognition, the petition passed among soliciting employ-ees Peck, D'Elia, Rothe, and Dunleavy, and the Union'sorganizer, Jeffrey Ballinger. The petition finally cameinto the possession of the Union's legal department andits general counsel, Arthur M. Goldberg, who sent it tothe Company on June 20, 1977.In sum, I find that credited testimony provided directevidence establishing the authenticity of 28 of the 46 sig-natures on the Union's petition. Turning to the remaining18 signatures, I note that they were all affixed to the pe-tition on June 12, 1977. 1 also note that the Company hasnot challeged the authenticity of any of the signatures onthe petition, though ample opportunity was provided. Inlight of these circumstances, I find that these 18 signa-tures are also valid designations and should be countedalong with the other 28 signatures in determining theUnion's majority status on the crucial date, June 22,1977. Henry Colder Co., 163 NLRB 105, 116-117 (1967).In addition to the petition containing the names of 46employees, the General Counsel offered authorizationcards signed by company employees Ronald MacKenzie,Michael McLaughlin, Raymond Martinez, Foster Gil-bert, James Miller, Richard Gustafson, Jr., and Carol1a Using the list of agreed unit employees as of June 22, 1977, I havecorrected the spelling of the names of employees Olington Pond, StuartW. Pond, and James Redfearn, and order that the transcript be correctedaccordingly.s3 I have corrected the spelling of the names of employees Roach,Schilke, Zack, Tucci, and Peet by reference to the petition and G.C.Exh. 44.Rizzo. The Company does not dispute the validity of theauthorization cards signed by Gustafson, Rizzo, and Gil-bert. The evidence pertaining to the validity of the re-maining disputed authorization cards is set out and evalu-ated below.The Company urges rejection of Ronald MacKenzie'sauthorization card on the grounds that the evidence doesnot show when MacKenzie signed the card and thatMacKenzie was told at the time he signed that the cardwould be used only to pick a representation election. Ifind no merit in the Company's contentions.MacKenzie signed one of the Union's authorizationcards, which reads as follows in pertinent part:I hereby accept membership in the AmalgamatedClothing and Textile Workers Union of my ownfree will and do hereby designate said AmalgamatedClothing and Textile Workers Union as my repre-sentative for the purposes of collective bargaining inrespect to rates of pay, wages, hours of employmentor other conditions of employment.The same bears the date "May 16, 1977." At the hearing,MacKenzie was unable to verify the date shown. How-ever, he testified that he executed the authorization cardapproximately 2 days after his attendance at one of PlantManager Kyle's meetings. In 1977, Kyle held his antiun-ion meetings with employees, on May 11, 12, and 13.From this it appears that MacKenzie signed his card onor about May 15. In any event, I find that MacKenziesigned the card prior to June 20, 1977.As MacKenzie's authorization card unambiguously re-cited that he authorized the Union to represent him forpurposes of collective bargaining and made no mentionof an election, his card would be counted in favor of theUnion unless it were shown that the solicitor told Mac-Kenzie the sole purpose of the card was to obtain aBoard-held election. Cumberland Shoe Corp., 144 NLRB1268, 1269 (1963), the Supreme Court, in NLRB v. GisselPacking Co., 395 U.S. 575, 606-607 (1969), approved theBoard's policy as follows:In resolving the conflict among the circuits infavor of approving the Board's Cumberland rule,we think it sufficient to point out that employeesshould be bound by the clear language,of what theysign unless that language is deliberately and clearlycanceled by a union adherent with words calculatedto direct the signer to disregard and forget the lan-guage above his signature. There- is nothing incon-sistent in handing an employee a card that says thesigner authorizes the union to represent him andthen telling him that the card will probably be usedfirst to get an election.Company counsel questioned MacKenzie extensivelyabout the remarks of the employee who solicited Mac-Kenzie's signature on the authorization card. MacKenziecredibly testified that the employee told him "that theywould try to get a union in the shop. You have to have acertain percent of the employees sign them to have aunion delegate come in and explain union to the employ-77 DECISIONS OF NATIONAL LABOR RELATIONS BOARDees." Counsel asked MacKenzie if the soliciting employ-ee had mentioned "an election." MacKenzie credibly tes-tified: "Yes he did. He says if they got a certain percentthen they would vote on whether they wanted a unionor not." Counsel asked: "Did he tell you the card wouldbe used for an election?" MacKenzie answered: "No, hesaid that they just had to have a certain percent in orderto get the election."Nothing in MacKenzie's testimony suggests that thesolicitor's remarks ran afoul of the Board's Cumberlandrule. For the solicitor did not direct MacKenzie to "dis-regard and forget the language above his signature."NLRB v. Gissel, supra, 395 U.S. at 606. In short, the so-licitor did not tell MacKenzie that his authorization cardwould only be used for an election. Thus, MacKenzie'sauthorization card was a valid designation of the Unionas his bargaining agent. I shall therefore count his au-thorization card in determining the Union's majoritystatus.Raymond MartinezEmployee Martinez signed two authorization cards forthe Union. The Company contends that neither of thecards can be counted in favor of the Union on theground that the evidence does not support a finding thatMartinez signed one of the cards prior to June 22, 1977.I agree.Martinez testified that he signed a union card designat-ed as General Counsel's Exhibit 29 about 2 weeks afterattending a meeting in Plant Manager Kyle's office.However, no attempt was made to show that Martinezwas referring to one of Kyle's May 1977 meetings. Al-though General Counsel's Exhibit 29 bears the date"May 15, 1977," Martinez denied that he put that dateon that card and could not recall when he signed thatcard. He twice testified that he signed General Counsel'sExhibit 29 first, and a second card (G.C. Exh. 30), whichbears no date, sometime in early July 1977. However, atanother point he testified that he could not rememberwhich card he signed first. An attempt to refresh Marti-nez' recollection by references to his pretrial affidavitwas unsuccessful. In the face of the proffered evidence, Ifind merit in the Company's contention that there is in-sufficient evidence to show that Martinez signed an au-thorization card for the Union prior to June 22, 1977.Therefore, I cannot count either of his cards in determin-ing whether the Union enjoyed majority status on thatcritical date.James Miller34On May 25, 1977, employee James Miller signed anauthorization card similar to that signed by MacKenzie.MacKenzie who solicited Miller's signature told him todisregard what he had heard, and that the authorizationcard was "to get a union representative in here to discussa union and see if we have the majority needed to callfor a vote." Miller signed the card and returned it toMacKenzie. As he did so, Miller sought and obtainedMacKenzie's assurance that the card would be used to34 My findings regarding Miller's card are based on his credible testi-mony."call for a vote." Thereafter, Miller learned through dis-cussion with the Union's representative, Jeffrey Bal-linger, that by signing the authorization card he was au-thorizing the Union to represent him. I find in agreementwith the Company that MacKenzie assured Miller thathis freshly signed authorization card would be used onlyfor an election. Miller signed the card after MacKenzietold him to disregard information and then declared thatit would be used only to determine if there was sufficientemployee interest to have an election. However, Miller,uncertain as to the meaning of MacKenzie's words of in-ducement, as he handed the signed card to MacKenzie,attempted to assure himself that the only purpose forwhich the card would be used was "just to call for avote." MacKenzie gave such assurances. Miller permit-ted MacKenzie to retain the signed authorization card.Thus a condition for completing the transmittal of theauthorization card to MacKenzie was the assurance thatit would be used only for an election.The General Counsel and the Charging Party urgethat Miller's failure to revoke his card after learningfrom Ballinger that the Union intended to use Miller'sauthorization card to support a demand for recognitionand collective bargaining demonstrate that Miller intend-ed his card to be used to support the Union's claim ofmajority status. However, under Cumberland Shoe, I amrequired to examine the circumstances immediately sur-rounding the signing and surrender of an authorizationcard in determining the signer's intent. Here I havefound that Miller was induced to sign and surrender hisauthorization card to MacKenzie by assuring that despiteits language the card would be used only in support of arequest for an election.Miller's request for assurance that his card would beused only for an election was close enough in time to hisdelivery of the card to render that inquiry part of theentire transaction involved in the solicitation and deliv-ery of the authorization card. MacKenzie's assurance in-duced Miller not to seek immediate return of his card. Itherefore find that Miller intended that his card be usedonly to obtain an election. Accordingly, I shall not countMiller's authorization card in determining whether theUnion enjoyed majority status. Levi Strauss & Co., 172NLRB 732, 733 (1968).Michael B. McLaughlin35On May 28, 1977, Michael McLaughlin signed a unionauthorization card similar to the card signed by MacKen-ize. The Company urges rejection of McLaughlin's cardon the grounds that he did not understand its purposewhen he signed and that when he learned its purpose, hesought its return from the Union. I find no merit in theCompany's position.McLaughlin signed the disputed authorization cardwhich he received from a fellow employee, who toldhim that the card "would help the Company out."Absent was any assurance that the authorization cardwould be used only for an election. When questionedabout whether he read the card before signing it,31 I based my findings regarding McLaughlin's card on his testimony.78 J. P. STEVENS & CO.McLaughlin testified: "I just skimmed through it."McLaughlin did not ask the Union to return his authori-zation card. Nor did he ask the employee who solicitedhis signature to obtain its return. Under the Board'sCumberland Shoe doctrine, set forth above, the circum-stances in which McLaughlin signed his authorizationcard do not warrant its rejection. Instead, I find his cardwas a valid and timely designation of the Union as hiscollective-bargaining agent.From the foregoing, I find that as of June 22, 1977, theUnion enjoyed the support of 51 of the employees at theCompany's New Milford plant.36A list of employees received in evidence at the hearingcontained the names of 88 employees who the partiesstipulated were in the appropriate unit on June 22, 1977.The parties also stipulated that if I found that the Com-pany terminated Ronald MacKenzie in violation of theAct, he would be included in the unit. Having found thatMacKenzie was terminated in violation of Section 8(a)(3)and (I) of the Act, I also find that he was included in theproduction and maintenance unit on and after June 22,1977. Commodore Watch Case Co., 114 NLRB 1590, 1599(1955). I also find that the 51 employees who by June 22,1977, had either signed the Union's petition or had exe-cuted valid authorization cards were also included on thelist of agreed-unit employees. The evidence pertaining tothe status of eight other employees whose unit placementis disputed is set out and evaluated below.Deborah Olson 3 6The General Counsel and the Charging Party contendthat employee Deborah Olson should be excluded fromthe unit on the ground that she is an office clerical em-ployee. The Company argues that she is properly includ-ed as a production clerical employee. I agree with theGeneral Counsel and the Charging Party.The Company employs Olson as a senior clerk in themain office at its New Milford plant where she handlesall production records. Her immediate supervisor, OfficeManager Charles Fowler, also supervises clerks DoraMeddaugh, Valeri Fisher and Linda Jacquith all ofwhom were excluded from the unit by stipulation. Olson,Meddaugh, Fisher, and Jacquith are salaried. Olsonspends approximately 2 hours per week on the produc-tion floor updating efficient charts. She spends the re-mainder of her worktime in the main office working on3' After signing union authorization cards, several employees, includ-ing McLaughlin, signed petitions which declared that the undersigneddid not wish any union to represent them. Some of which declared thatthe undersigned did not wish any union to represent them and otherswhich declared that the signatories wished return of their authorizationcards. These petitions began circulating through the New Milford plantafter the Company had violated Sec. 8(aXI) and (3) of the Act. However,there is no showing that any of the petitions signed by these employeesor any of the other employees reached the Company on or before June22, 1977. Nor was there any showing that any of these petitions reachedthe Union or the National Labor Relations Board on or before June 22.1977. The Company first received antiunion petitions about the first weekin July 1977, after it had rejected the Union's demand for recognition andbargaining. In these circumstances, I find that the antiunion petitionsplayed no role in the Company's refusal to bargain and did not detractfrom the Union's majority status on June 22, 1977.a7 Except as otherwise noted, my findings to the disputed employeesare based on Personnel Manager Hills' testimony.production records. Her weekly contact with productionemployees away from the production floor is limited to 3hours. Unlike the production and maintenance employ-ees, who are paid weekly, Olson, Jacquith, Fisher, andMeddaugh are paid twice a month and are on a separatepayroll.Respondent urges inclusion of Olson as a plant clericalon the ground that her duties include the handling ofproduction records. However, there are other factorswhich persuade me that Olson is properly excluded as anoffice clerical employee. Although she handles produc-tion records, Olson performs the bulk of her duties in themain office, away from production and maintenance em-ployees, and under separate immediate supervision. Inaddition, Olson and clericals Meddaugh, Fisher, and Jac-quith enjoy conditions of employment which distinguishthem from the agreed-unit employees. I find, therefore,that Olson is an office clerical employee and shall there-fore exclude her from the unit. Loral Electronics Systems,200 NLRB 1019, 1024 (1972).Deborah Mahmud38Senior Clerk Deborah Mahmud works in the plant'stechnical office together with lab tester Stewart Well-wood and waste/production control employee MikeFlynn, whom the parties have included in the unit.Unlike Wellwood and Flynn who are hourly paid,Mahmud is salaried. Also, unlike them, she is under theimmediate supervision of both Office Manager Fowlerand Product and Process Manager Reynolds.39 Thus,Mahmud shared, in part, common supervision with em-ployees Deborah Olson, Dora Meddaugh, Valerie Fisher,and Linda Jacquith. At least as of the critical date, thebulk of Mahmud's work consists of typing letters and re-ports and filing. The content of the work relates to theproduction process and involves information which shereceives from the production floor. Mahmud spends 75percent of her worktime in contact with production em-ployees. She spends no time on the production floor. Asneeded from time to time, Mahmud operates a switch-board in the office where she is located. She also occa-sionally fills in for Dora Meddaugh at the main officeswitchboard.I disagree with the Company's position that Mahmudis a plant clerical employee. For, although Mahmud'styping and filing pertain to production, her work area isin an office and not on the production floor. Further, sheshares some common immediate supervision with otherclerical employees excluded from the unit, includings8 The General Counsel offered the testimony of employee Elliot R.Kuhne regarding employees Olson and Mahmud as well as two other dis-puted employees, Gregory Peck and Richard Ramsey. Kuhen's employ-ment as a supply clerk at the New Milford plant allowed him to observethese employees in action but only as he went about his assigned tasksthroughout the plant. However, unlike Hills, hd did not reflect a full fa-miliarity with lines of supervision, job content, and other factors involvedin the unit placement issues. However, Personnel Manager Hills appearedto have a fuller familiarity which he seemed willing to present freely.Therefore, where issues of credibility arose in the testimony, I have cred-ited Hills."g After testifying that Fowler was Mahmud's immediate supervisorHills asserted that Product and Process Development Manager GlenReynolds also supervised her.79 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDeborah Olson. From these facts, I find that DeborahMahmud is an office clerical employee and shall excludeher from the unit. Loral Electronics Systems, supra, 200NLRB at 1024.Mary Ann Van DrielSenior Clerk Mary Ann Van Driel works in the NewMilford plant's shipping and receiving office which sheshares with her immediate supervisor, Roy Pelletier. VanDriel types bills of lading and packing lists and takescare of parcel post shipments. Her hours which are from7 a.m. till 3 p.m., are the same as those of the first-shiftworking production and maintenance employees. Ship-ping Manager Roy Pelletier supervises Van Driel andthe shipping department employees. Van Driel is salariedand is on a payroll separate from that of the productionand maintenance employees. Further, unlike the produc-tion and maintenance employees who are all weeklypaid, Van Driel is paid every two weeks. In carrying outher duties, Van Driel spends no more than 20 minutesper day in the shipping area.40She spends the remaindertalking to shipping employees about outgoing orders.Van Driel's office is separated from the rest of the ship-ping and receiving area by a door. I find that VanDriel's duties and working conditions support the Gener-al Counsel's and Charging Party's contention that she isan office clerical employee. Therefore, I shall excludeher from the unit.Richard Ramsey4'Draftsman Richard Ramsey is employed in the NewMilford plant's engineering office located over the pro-40 Personnel Manager Charles Hills testified on direct examination thatVan Driel spent 4 to 6 hours daily with hourly employees included in theunit. On cross-examination, however, Hills testified that he based this tes-timony on his own observations and conversations with Supervisor RoyPelletier. Pelletier did not testify However, Hills conceded that his officeis one floor higher in the main office apart from the shipping and receiv-ing office where Van Driel works. He testified that his personal observa-tions occurred during five 15- to 20-minute visits to the shipping andwarehouse areas one day and on other unspecified occasions when he no-ticed Van Driel talking to hourly employees. However, he conceded thathe did not know what Van Driel was talking to these employees about.He conceded that he had no personal knowledge as to how much timeVan Driel spent talking to hourly employees about her work.More reliable testimony was given by Richard Peck, a shipping depart-ment employee, who observed Van Driel in the shipping and warehousearea, where Peck was regularly employed. Peck testified that Van Drielspent no more than 20 minutes per day in the shipping and warehousearea. Peck testified that his location enables him to observe how muchtime Van Driel spends in the shipping and warehouse area Peck also ap-peared to know with certainty that Van Driel spoke to shipping andwarehouse employees about orders and shipments. Peck's work requireshim to be in the shipping department for at least 3 to 4 hours per day. AsPeck testified with the advantage of being stationed in the shipping andwarehouse area, from which vantage point he had more opportunity toobserve and hear Van Driel as she performed her duties, I find that Peckis the more reliable witness. Therefore, I have credited him where his tes-timony conflicted with that of Charles Hills, Sr.4" My findings regarding Ramsey are based on the testimony of em-ployee David Jeffrey Gold, Plant Manager Kyle, and Personnel ManagerHills. Employee Floyd Williams testified that draftsmen spend about 20percent of their time on the production floor. However as he spends 40to 50 percent of his time circulating around the plant, I have rejected hisestimate.duction floor. Ramsey's work includes drawing schemat-ics of production line arrangements, drafting, preparingblueprints, and locating machinery in the productionarea. His work brings him into the production area,where he asks questions of the production employeesabout their machines. Ramsey spends from 30 to 40 per-cent of his working time on the production floor withthe production employees in connection with his work.He spends the rest of his worktime in the engineeringoffice working near Bruce Roache, a maintenance sched-uler who is an hourly unit employee. Ramsey is underthe immediate supervision of Plant Engineer RobertDunsmore, who is also the second level supervisor of themaintenance employees. Ramsey's working hours arefrom 8 a.m. until 4 p.m. daily. The day shift's productionand maintenance employees work from 7 a.m. until 3p.m. daily.Also unlike the production and maintenance unit em-ployees, Ramsey is salaried and does not punch a time-clock. Also, unlike those employees, Ramsey is author-ized to leave the plant during his lunch period and totake I hour for lunch. He is eligible to participate in theoffice Christmas party. However, Ramsey enjoys thesame fringe benefits, vacations, and holidays as are ac-corded to the agreed-unit employees, but participates inthe Company's separate pension plan provided for sala-ried employees. Ramsey enjoys the same sick leave bene-fits as do the salaried employees excluded from the unit.These benefits differ from those accorded the unit em-ployees. Although the Company does not require specif-ic or special degrees of formal training, Ramsey's workrequires some mathematical ability and special skill. Priorto his current employment, Ramsey had some experienceas a draftsman. I find contrary to the Company, and inagreement with the General Counsel and ChargingParty, that Ramsey's interests are not sufficiently close tothose of the production and maintenance employees torequire his inclusion in the production and maintenanceunit. Accordingly, he will be excluded. Maryland CupCorp., 171 NLRB 367, 369 (1968).Mark Neufeld42The Company employs Mark Neufeld as a seniorclerk. Neufeld's desk is in the New Milford plant's mainoffice where he performs inventory control. This func-tion consists of taking care of the cardex file, which re-flects the plant's inventory. Office Manager Fowler is hisimmediate supervisor.Unlike the production and maintenance employees,Neufeld is salaried. Unlike the first-shift production andmaintenance employees who work from 7 a.m. until 3p.m., Neufeld's working hours are from 8:30 a.m. to 5p.m.Neufeld spends 10 percent of his worktime in directcontact with the hourly employees in the shipping andreceiving department, where he checks outgoing orders.He also spends 15 to 20 minutes per day talking to pro-duction employees on the telephone. When Neufeld goes42 My findings of fact are based on the testimony of Personnel Manag-er Hills80 J. P. STEVENS & CO.on to the production floor it is to check records againstactual inventory. On occasion, Neufeld operates the tele-phone switchboard in the main office.As do Olson, Mahmud, and Van Driel, Neufeld enjoysI hour for lunch and is permitted to leave the plantduring the lunch hour. Aside from employee MikeFlynn, who is permitted to leave the plant for a 1-hourlunch period, all the production and maintenance em-ployees receive a 20-minute lunch period in the plant, onthe timeclock. As do the other office employees, Neufelduses a restroom separate from that used by the produc-tion and maintenance employees.I find from the location of his desk in the main office,and his other interests in common with office clericalemployees Olson, Mahmud, and Van Driel, that Neufeldis an office clerical employee, and I shall exclude himfrom the unit.Gregory Peck43Unlike production employees, Peck at times wears atie and usually wears a shirt and slacks to work. TheCompany employs Gregory Peck as its planning schedul-er, at the New Milford plant. Peck's desk is located inthe plant's main office. Peck schedules all of the plant'sproduction. Since February 1, 1977, Peck has been a sal-aried employee. His working hours are from 8 a.m. to 5p.m. Peck is entitled to a l-hour lunch period which hemay take outside the plant.Peck's job is related to the production process. Peckspends 4 or 5 hours daily on the production floor. Peckreceives all the production orders which arrive fromNew York City, writes them up, and then coordinatesthem throughout the plant with all the production linesto keep the orders progressing. In the course of hiswork, Peck checks fibers, discusses the production runswith line foremen and supervisors, and talks to the oper-ators about their production.The General Counsel and the Charging Party wouldexclude production scheduler Gregory Peck from theunit as an office clerical employee or as an employeewhose interests are more allied with office clerical em-ployees than with agreed-unit employees. The Companyurges Peck's inclusion as a plant clerical employee. Iagree with the Company's position.Plant Scheduler Peck spends half or more of his work-ing time among the hourly employees who are engagedin production. Thus, although some of his conditions ofemployment suggest that he has interests in commonwith the office clerical employees, Peck's day-to-dayfunctions involve him directly in unit work. According-ly, I find that Gregory Peck is a plant clerical employeeand shall include him in the unit. Risdon Mfg. Co., 195NLRB 579, 581 (1972).4' My findings regarding Peck are based on the testimony of PersonnelManager Hills. Employee Kuhne testified with uncertainty that Peckspends 20 percent of his time on the production floorHowever, Hills impressed me as being a more reliable witness. Heseemed more certain than did Kuhne. Further, as personnel manager,Hills would be more apt to pay closer attention to the duties and workingcharacteristics of employees than would Kuhne whose duties as a supplyclerk take him away from the plant and would probably distract himfrom paying close attention to such matters Accordingly, where there isa conflict between their testimony regarding Peck, I have credited Hills.Lowell Fisher and Conrad Cable, Jr.44The Company classifies Lowell Fisher and ConradCable, Jr., as training instructors. Fisher and Cable arehourly paid, as are the unit production and maintenanceemployees. They also punch a timeclock and receivetime-and-a-half wages for overtime, as do the agreed-unitproduction and maintenance employees. Cable andFisher work on the first shift from 7 a.m. to 3 p.m. Theyenjoy the same fringe benefits and are on the same pay-roll as the unit production and maintenance employees.As of June 22, 1977, Fisher and Cable wore the samework garb as did the production and maintenance em-ployees with whom they spent 75 to 80 percent of theirworking time.4sFisher and Cable indoctrinate and train new produc-tion and maintenance employees, show safety films tothem, and instruct them on machine safety. In emergen-cies, or when overtime is needed, Fisher and Cable per-form production.On occasions, when a first-line supervisor is absent, theCompany utilizes Fisher or Cable as acting supervisors.As acting supervisors, neither Fisher nor Cable have au-thority to suspend, discharge, or otherwise punish em-ployees. However, when acting as supervisors Cable andFisher have authority to send employees home if theyare inebriated, to recommend disciplinary action, and togive verbal and written warnings to employees. The ef-fectiveness of their recommendations rests on the shiftsupervisor's or the production superintendent's furtherinvestigation and exercise of discretion.In their role as instructors, Cable and Fisher are au-thorized to write disciplinary work sheets against em-ployees for violations of company policies or safetyrules. The only other hourly employee authorized towrite such disciplinary work sheet is Maintenance Super-visor Joseph Rizzo, an admitted supervisor within themeaning of Section 2(11) of the Act.46As Cable and Fisher, as instructors, have authority toissue written disciplinary work sheets against employees,I find contrary to the Company that they are supervisorswithin the meaning of Section 2(11) of the Act. I shall,therefore, exclude them from the unit.In sum, I find that the Company demonstrated the in-validity of only two of the Union's seven authorizationcards described above. Further, the record persuades methat the remaining 46 signatures contained on theUnion's petition are valid. Thus, I find valid designationsof the Union as collective-bargaining representative weremade by 51 of 89 bargaining unit employees in time to" My findings regarding Fisher and Cable are based on PersonnelManager Hills' testimony.45 At the time of the hearing Fisher and Cable wore shirts and ties towork. However they wear work clothes when performing productionwork.4' As defined in Sec. 2(11) of the Act, the term supervisor denotes:[A]ny individual having authority, in the interest of the employer, tohire, transfer, suspend, lay off, recall, promote, discharge. assign,reward, or discipline other employees, or responsibly to direct them,or to adjust their grievances, or effectively to recommend suchaction, if in connection with the foregoing the exercise of such au-thority is not of a merely routine or clerical nature, but requires theuse of independent judgment81 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupport the Union's unsuccessful request for recognitionand bargaining on June 22, 1977. (See Appendixes A andB, infra.)I agree with the contentions of the Charging Partyand the General Counsel that it was highly improbablethat the Board could conduct a fair election among theCompany's New Milford, Connecticut, plant employees.For the Company's unfair labor practices, set forthabove, beginning in May 1977, including the discharge ofunion supporter Ronald MacKenzie, reveal a pervasivecampaign designed to restrain, coerce, and interfere withits New Milford employees in the exercise of their rightsunder Section 7 of the Act to support the Union. Thechilling effect of these violations was likely to be felt byall unit employees in the relatively small plant of ap-proximately 125 employees. In these circumstances, Ifind that the Union's petition and valid authorizationcards were the most reliable indication of the desires ofthe unit employees concerning representation. The Unionhad obtained its majority support in the appropriate unitby June 22, 1977, the date the Company received itsdemand for recognition. The Company, which was en-gaging in a succession of unfair labor practices, begin-ning with Kyle's unlawful warning to groups of employ-ees in May 1977 against signing the Union's authorizationcards, refused the Union's demand on June 30, 1977. Ifind, therefore, that the Company violated Section8(a)(5) and (1) of the Act by its refusal to recognize theUnion on and after June 22, 1977. J. P. Stevens & Co.,247 NLRB 420, 423 (1980).CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. Amalgamated Clothing and Textile Workers Union,AFL-CIO-CLC is a labor organization within the mean-ing of Section 2(5) of the Act.3. By impliedly threatening employees with discharge,discipline, and other reprisals to discourage them fromsupporting the Union; by interrogating its employeesabout their union activities or those of other employees;by warning employees that if they signed authorizationcards they would be required to appear and testify incourt; by granting benefits and improvements in termsand conditions of employment to employees in order todiscourage them from wanting a union; by impliedlythreatening employees with the discontinuance of bene-fits because they support the Union; by threatening toclose the Milford, Connecticut, plant, rather than bargainwith a union; and by maintaining an unlawful no-distri-bution rule, Respondent has violated Section 8(a)(1) ofthe Act.4. By discharging employee Ronald MacKenzie be-cause he supported the Union, and by imposing more on-erous working conditions on Nephew and Turner be-cause they supported the Union, Respondent has violatedSection 8(a)(3) and (1) of the Act.5. By refusing to recognize and bargain with theUnion on and after June 22, 1977, Respondent has violat-ed Section 8(a)(5) and (I) of the Act6. The appropriate unit is:All production and maintenance employees, includ-ing shipping and receiving and quality control em-ployees of Respondent, employed at its New Mil-ford, Connecticut, plant, exclusive of all other em-ployees, guards and all supervisors as defined inSection 2(11) of the Act.7. The unfair labor practices set forth above are unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.8. Respondent has not committed any other unfairlabor practices alleged in the complaint.THE REMEDYI shall recommend that Respondent be ordered tocease and desist from engaging in the conduct found un-lawful herein and post an appropriate notice. The noticeshould be posted for I year, in view of the severity ofthe unfair labor practices, the timespan within whichthey occurred and the delay between violation and im-plementation of the remedy. I shall also recommend thatRespondent be ordered to bargain with the Union, offerreinstatement to employee Ronald MacKenzie who wasfound to have been unlawfully discharged, and restoreemployees Sidney Turner and Lester Nephew to theirformer conditions of employment, which included im-plied permission to sit on a table near production line 5.Respondent will also be ordered to make whole employ-ee MacKenzie because of the loss of pay suffered due tothe discrimination against him, computed as provided inF. W. Woolworth Co., 90 NLRB 289 (1950), plus interestthereon as computed in Florida Steel Corp., 231 NLRB651 (1977).47The General Counsel and the Charging Party also re-quest certain additional remedies such as companywideposting, the reading and mailing of notices, and access tocompany property by union organizers. As the unfairlabor practices committed at Respondent's New Milfordplant are "the latest in the litany of serious unfair laborpractices committed by this Respondent since 1963" (J.P. Stevens & Co., supra, 247 NLRB 420. I find certain ofthese unusual remedies appropriate in the instant case.However, contrary to the General Counsel's positionand in accordance with the Board's policy, as stated in J.P. Stevens & Co., 247 NLRB 420, 484 and J.- P. Stevens &Co., 239 NLRB 738, 767 (1978), I reject the GeneralCounsel's request for a prospective bargaining order cov-ering future bargaining requests anywhere in Respond-ent's enterprise, whenever the Union' obtains either acard majority or a certification.I also reject, as being against Board policy, the imposi-tion of an interim grievance procedure under which Re-spondent would be required to reduce to writing all theterms and conditions of employment which it has hereto-fore unilaterally adopted and implemented at the NewMilford plant and to discuss and process any employeegrievances arising from Respondent's policies and prac-tices as set forth in the written statement of terms andconditions of employment. The Board has rejected this47 See, generally, Isis Plumbing Co., 138 NLRB 716 (1962).82 J. P. STEVENS & CO.request on two occasions. See J. P. Stevens & Co., 247NLRB 420, 484, and J. P. Stevens & Co., 239 NLRB 738,769.However, in accordance with Board policy as stated inJ. P. Stevens & Co., 247 NLRB 420, I shall require Re-spondent "to reimburse the Board and the ChargingParty for all litigation expenses-relating to meritoriousunfair labor practice allegation-reasonably incurred as aresult of this lengthy case." Further, in accordance withBoard policy stated in the same case I shall require thatRespondent reimburse the Union "for any excess orga-nizing cost it reasonably incurred from [June 30, 1977],the date the Respondent flouted its unlawful duty to rec-ognize the Union." J. P. Stevens & Co., supra, 247 NLRB420.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommendedORDER48The Respondent, J. P. Stevens & Co., Inc., New Mil-ford, Connecticut, its officers, agents, successors, and as-signs, shall1. Cease and desist from(a) Discouraging union activity on behalf of the Amal-gamated Clothing and Textile Workers Union, AFL-CIO-CLC, or any other labor organization by imposingmore onerous conditions of employment on employees,or by discharging, refusing to transfer, hire, or rehire, orotherwise discriminating against employees in anymanner with respect to their tenure of employment orany term or condition of their employment.(b) Warning employees that if they signed authoriza-tion cards for Amalgamated Clothing and Textile Work-ers Union, AFL-CIO-CLC or any other labor organiza-tion, they will be required to testify at a trial or otherproceeding.(c) Interrogating its employees about their union ac-tivities or union sentiments or those of their fellow em-ployees.(d) Promising or granting benefits or improvements interms and conditions of employment or announcing suchbenefits or improvements to employees in order to dis-courage them from supporting the aforesaid union or anyother labor organization. However, nothing herein shallbe construed as authorizing or requiring Respondent tovary or abandon any benefits previously conferred.(e) Threatening or impliedly threatening employeeswith plant closure, discharge, discipline, loss of employ-ment, loss of benefits, or harsher conditions of employ-ment or other economic reprisals because the aforesaidUnion succeeds in its organizing activity, to discouragethem from supporting the aforesaid Union, or any otherlabor organization.(f) Threatening or impliedly threatening employeeswith loss of benefits previously granted if the aforesaid4s If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.union succeeded in its organizing campaign or becausethey engage in union activity.(g) Maintaining, giving effect to, enforcing or applyingany rule prohibiting its employees when they are on non-working time from distributing handbills, leaflets, orsimilar literature relating to concerted activities protect-ed by Section 7 of the National Labor Relations Act, asamended, in nonwork areas of Respondent's property.(h) Refusing to bargain collectively with the aforesaidUnion as the exclusive bargaining representative in theappropriate bargaining unit as set forth herein.(i) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rightsunder Section 7 of the National Labor Relations Act, asamended.2. Take the following affirmative action deemed neces-sary to effectuate the policies of the Act.(a) Upon request, recognize and bargain in good faithwith the Union, Amalgamated Clothing and TextileWorkers Union, AFL-CIO-CLC, as the exclusive repre-sentative of all employees in the appropriate unit setforth below, with respect to rates of pay, wages, andother terms and conditions of employment and, if an un-derstanding is reached, embody such understanding in awritten signed agreement. The appropriate unit is:All production and maintenance employees, includ-ing shipping and receiving and quality control em-ployees of J. P. Stevens & Co. Inc., employed at itsNew Milford, Connecticut, plant, exclusive of allother employees, guards and all supervisors as de-fined in Section 2(11) of the Act.(b) Offer to Ronald MacKenzie immediate and full re-instatement to his former job or, if that job no longerexists, to a substantially equivalent position without prej-udice to his seniority or other rights and privileges andto make him whole for any loss of earnings and benefitsconnected with his employment status which he mayhave suffered because of Respondent's discriminationagainst him in the manner set forth in section entitled"The Remedy."(c) Notify employees Sidney Turner and LesterNephew that they have permission to sit on a bench ortable alongside production line 5, so long as the produc-tion line is operating properly, and to the same extentthey were permitted to do so before the discriminatoryprohibition which Respondent imposed on them in De-cember 1977.(d) Post in conspicuous places in each of Respondent'splants, including all places where notices to employeesare customarily posted, for a period of I year copies ofthe attached notice marked "Appendix C."49Copies ofthe notice on forms provided by the Regional Directorfor Region I, shall be signed on behalf of Respondent byits president and the chairman of the board of directors,and, in addition, by each of the other members of the49 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board"83 DECISIONS OF NATIONAL LABOR RELATIONS BOARDboard of directors and by the highest managerial officialof the plant in which the notice is posted. Reasonablesteps shall be taken by Respondent to ensure that saidnotices are not altered, defaced, or covered by any othermaterial.(e) Reproduce and mail to the home of each of its em-ployees at all of its plants, a facsimile of the aforesaidsigned notice, together with the letter appended heretoas "Appendix D." Said letter shall be reproduced on Re-spondent's regular business stationery and signed by thehighest official of the recipient's plant. Respondent shallprovide the Regional Director for Region I with proofof such mailing.(f) At such reasonable time after the entry of thisOrder as the Board may request, convene during work-ing time by departments and shifts, all its employees ineach of its plants, and at its option, either have the noticeread by the highest managerial official in the plant orprovide facilities and permit a Board agent to read thenotice to the said employees. In the event Respondentchooses to have the notice read by its official, the Boardshall be afforded a reasonable opportunity to provide forthe attendance of a Board agent.(g) Upon request of the Union, made within 2 yearsfrom the date hereof, immediately grant the Union andits representatives reasonable access to the plant bulletinboard and all places where notices to employees are cus-tomarily posted at each of Respondent's plants for aperiod of 1 year from the date of request.(h) In the event that during the period of 2 years fol-lowing entry of this Order, any supervisor or agent ofRespondent convenes any group of employees at any ofRespondent's plants and addresses them on the questionof union representation, give the Union reasonable noticethereof and afford two union representatives a reasonableopportunity to be present at such speech, and, upon re-quest of said representatives, permit one of them to ad-dress the employees for the same amount of time as Re-spondent's address.(i) If within the next 2 years the Board schedules anelection in which the Union participates at any of Re-spondent's plants, then upon request by the Union affordat least two representatives reasonable access to each ofRespondent's said plants and appropriate facilities to de-liver a 30-minute speech to employees on working time,the date thereof to be within 10 working days before butnot within 48 hours prior to any such election.0() Upon request of the Union, immediately furnish itwith lists of the names, addresses, and classifications ofall of Respondent's employees at each of its plants, as ofthe latest available payroll date, and furnish a corrected,current list to the Union at the end of each 6 monthsthereafter during the 2-year period referred to above.(k) For a 2-year period, upon request of the Unionwithout delay, permit a reasonable number of union rep-resentatives access for reasonable periods of time to allits canteens, and rest and other nonwork areas, includingparking lots within each of its plants, for the purpose ofcommunicating orally and in writing with the employeesin such areas during changing of shifts, breaks, mealtime,or other nonwork periods.(1) Pay to the Board and the Union the reasonablecosts and expenses incurred by them in the investigation,preparation, and conduct of their meritorious litigationbefore the Board, with interest computed as set forth inFlorida Steel Corp., 231 NLRB 651 (1977).(m) Make whole the Union for all excess organization-al costs and expenses reasonably sustained during thecampaign at New Milford, Connecticut, from June 30,1977, with interest computed as set forth in Florida SteelCorp., supra.(n) Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records and all other records necessary or appropri-ate to analyze the amount due employees under thisOrder.(o) Notify the Regional Director for Region 1, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply.IT IS FURTHER ORDERED that those portions of thecomplaint found to be without merit are hereby dis-missed.IT IS FURTHER ORDERED that unfair labor practices al-leged in the complaint but not specifically found hereinare hereby dismissed.APPENDIX AThe Unit Employees as of June 22, 1977I. L. Altobelli2. W. Baucom3. B. Bradford4. D. Brain5. D. Burch6. G. Burhance7. E. Cardwell8. T. Cole9. C. D'Elia10. M. DeHoyos11. G. Delisle12. A. Donato13. H. Downing14. J. Dunleavy15. P. Espitee16. R. Farrell17. C. Fletcher18. M. Flynn19. P. Flynn20. T. Flynn21. W. Flynn22. J. Foshay23. A. Gant24. F. Gilbert25. D. Gold26. L. Greany27. D. Guay28. R. Gustafson, Jr.29. R. Gustafson, Sr.30. M. Halliwell31. R. Hill32. C. Hills, Jr.33. G. Hipp45. M. McLaughlin46. J. Meyer47. F. Miller48. H. Miller49. J. Miller50. M. Miner51. R. Miner52. V. Mourning53. R. Munday54. W. Murphy55. L. Nephew56. A. Nicholle57. C. Parker58. R. Peck59. F. Peet60. J. Perriera61. O. Pond62. W. Pond63. S. Pond64. R. Raymunt65. J. Redfearn66. C. Rizzo67. R. Rizzo68. B. Roache69. H. Rothe70. L. Rothstein71. G. Scales, Jr.72. R. Schilke73. G. Schroeder74. H. Sommerville75. A. Stack76. D. Tanner77. L. Terhune84 J. P. STEVENS & CO.34. R. Husband 78. G. Tucci35. J. Inness 79. S. Turner36. R. Jones 80. C. Vanderhoef37. A. Josselyn 81. R. Waugh38. W. Krusky 82. S. Welwood39. E. Kuhne 83. F. Williams40. C. Larson 84. T. Williams41. G. Leblanc 85. J. Woodrow42. R. Martinez 86. G. Zack43. C. McGavic 87. R. MacKenzie44. L. McGavic 88. G. PeckAPPENDIX BThe Union's Majority as of June 22, 1977I. James R. Dunleavy2. Richard M. Peck3. F. Williams, Jr.4. George H. Hipp5. M. B. DeHoyos6. Elliott R. Kuhne7. Lee Rothstein8. Randall Raymunt9. David J. Gold10. Lester E. Nephew11. Gregory Zack12. Dennis Tanner13. A. Donato14. George Tucci15. Harry Rothe16. Robert Jones17. Conrad D'Elia18. Arthur F. Stack19. Bill Baucom20. Patricia Flynn21. Roena Schilke22. J. M. Perriera23. Charles H. Larson24. George Leblanc25. Frank Peet26. Richard Rizzo27. Bruce P. Roache28. Duane L. Burch29. Wyatt Flynn30. Olington S. Pond31. Stuart W. Pond32. James Refearn33. Sydney Turner34. Burton S. Bradford35. Arthur G. Nicholls36. Francis E. Miller37. Veronica Mourning38. Thomas Williams39. R. Munday40. H. H. Downing, Jr.41. Richard T. Farrell42. George Scales, Jr.43. Allen L. Gant44. Wellington W. Pond45. Donald Brain46. George R. Burhance47. Michael B. McLaughlin48. Ronald Mackenzie49. Foster Gilbert50. Richard Gustafson, Jr.51. Carol RizzoAPPENDIX CNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity togive evidence, the National Labor Relations Board hasagain found that we violated the National Labor Rela-tions Act, as amended, and has ordered us to post thisnotice. We intend to abide by the following.The Act gives all employees these rights.To engage in self-organizationTo form, join, or help unionsTo bargain collectively through representativesof their own choosingTo act together for purposes of collective bar-gaining or other mutual aid or protectionTo refrain from any or all these things.WE WILL NOT coercively interrogate our employeesabout their, or other employees', union activities or de-sires.WE WILL NOT discourage activity on behalf of Amal-gamated Clothing and Textile Workers Union, AFL-CIO-CLC, or any other labor organization, by imposingmore onerous conditions of employment, discharging, orotherwise discriminating against employees in anymanner with respect to their tenure of employment ofany condition of employment.WE WILL NOT promise or grant benefits or improve-ments in terms and working conditions or announce suchbenefits or improvements to employees in order to dis-courage them from supporting the Union, or any otherlabor organization.WE WILL NOT warn employees that if they sign au-thorization cards for the Union, or any other labor orga-nization, that they will be required to testify at a trial orother proceeding.WE WILL NOT threaten, or impliedly threaten, employ-ees with plant closure, discharge, discipline, loss of em-ployment, loss of benefits, or harsher conditions of em-ployment, or other economic reprisals because the Unionsucceeds in its organizing activity, to discourage themfrom supporting the union, or any other union.WE WILL NOT maintain or give effect to, enforce, orapply any rule prohibiting our employees, when they areon nonworking time, from distributing handbills, leaflets,or similar literature relating to concerted activities pro-tected by Section 7 of the National Labor Relations Act,as amended, in nonworking areas of our plant premises.WE WILL notify employees Sidney Turner and LesterNephew that they have permission to sit on a bench ortable alongside production line 5, so long as the produc-tion line is operating properly, and to the same extentthey were permitted to do so prior to the discriminationagainst them in December 1977.WE WILL NOT in any other manner interfere with, re-strain, or coerce employees in the exercise of their Sec-tion 7 rights.WE WILL compensate the Union and the Board fortheir expenses in investigating, preparing for, and con-ducting this case, with interest, and WE WILL compen-sate the Union for any excess expenses incurred duringthe organizational campaign at New Milford, Connecti-cut, with interest.WE WILL, on request, recognize and bargain in goodfaith with Amalgamated Clothing and Textile WorkersUnion, AFL-CIO-CLC, as the exclusive representativeof all employees in the appropriate unit set forth below,with respect to rates of pay, wages, hours, and otherterms and conditions of employment and, if an under-standing is reached, embody such understanding in awritten signed agreement. The appropriate unit is:All production and maintenance employees, includ-ing shipping and receiving and quality control em-ployees of J. P. Stevens & Company, Inc., em-ployed at its New Milford, Connecticut, plant, ex-85 DECISIONS OF NATIONAL LABOR RELATIONS BOARDclusive of all other employees, guards and all super-visors as defined in Section 2(11) of the Act.WE WILL grant employee Ronald MacKenzie immedi-ate and full reinstatement to his former job or, if that jobno longer exists, to a substantially equivalent position,without prejudice to his seniority or other rights andprivileges and make him whole for any loss of earningsor benefits connected with his employment status whichhe may have suffered because of our discriminationagainst him.WE WILL send to all our employees copies of thisnotice, with an explanatory letter; WE WILL read thisnotice to all our employees; and WE WILL grant theUnion, as ordered, access to our bulletin boards, accessto our nonwork areas, speaking opportunities, and lists ofthe names and addresses of our employees at many ofour plants.J. P. STEVENS & Co., INC.APPENDIX DDear Stevens Employees:This letter, and the enclosed notice, is being sent to allJ.P. Stevens employees to inform you of a recent deci-sion by the National Labor Relations Boards5relating tothe Stevens facilities in New Milford, Connecticut.The Amalgamated Clothing & Textile Workers Unionof America, AFL-CIO-CLC, has been trying to orga-nize the New Milford hourly employees for the purposeof having them select that Union as their collective-bar-gaining representative. After a hearing, the NationalLabor Relations Board found that the Company inter-fered with, restrained, and coerced employees in the ex-ercise of their rights under the National Labor RelationsAct.As you can see from the enclosed notice, the Compa-ny has promised that, in the future, we will comply ingood faith with the labor law.SINCEREI.Y YOURS(PLANT MANAGER)so If the Board's Order is enforced by a court of appeals, insert at thispoint, "approved by a United States Court of Appeals."SUPPLEMENTAL DECISION PURSUANT TOREMANDLEONARD M. WAGMAN, Administrative Law Judge:On April 25, 1980, 1 issued my Order and Decision inthis case. I found, inter alia, that J. P. Stevens & Co.,Inc., the Company, had violated Section 8(a)(5) and (1)of the Act by refusing to recognize and bargain with theAmalgamated Clothing and Textile Workers Union,AFL-CIO, CLC, the Union, as the exclusive collective-bargaining representative of a unit of employees at itsNew Milford, Connecticut, plant.On September 22, 1980, the National Labor RelationsBoard issued a Decision and Order remanding the pro-ceeding and ordering that further hearing be conducted"for the purpose of adducing further evidence on thequestion of authentication of the signatures ...purport-ing to be those of employees David J. Gold, Frank Peet,Wellington Pond, Gregory Zack, Patricia Flynn, DennisTanner, Roena Schilke, Richard Rizzo, Bruce Roach,George Tucci, George H. Hipp, Michael B. DeHoyos,Elliott R. Kuhne, Randall Raymunt, A. Donato, J. M.Perriera, Charles H. Larson, and George LeBlanc" (Bd.D & O), all of whose names appeared on the petition onwhich the Union based its demand for recognition. Pur-suant to the remand, I held a hearing at Danbury, Con-necticut, on October 28, 1980. From the evidence re-ceived at the hearing and upon consideration of thebriefs submitted by the General Counsel, Respondent,and the Charging Party, I make the following findings offact, conclusions of law, credibility resolutions, and rec-ommendations.I. PRELIMINARY STATEMENTIn addition to determining the authenticity of the sig-natures at issue, I have construed the remand to includeconsideration of their validity as designations of theUnion as bargaining representative. Thus, as the peti-tion's sole stated purpose was to designate the exclusivebargaining representative of the signatories, I have ap-plied the Board's Cumberland Shoe doctrine. Citing thatdoctrine with approval, the Supreme Court in NLRB v.Gissel Packing Co.2noted that Cumberland Shoe estab-lished the rule that an unambiguous single purpose desig-nation will be counted unless it can be shown that theemployee was told by the solicitor that the card was tobe used solely for the purpose of obtaining an election.As the Court pointed out:...employees should be bound by the clear lan-guage of what they sign unless that language is de-liberately and clearly concealed by a union adherentwith words calculated to direct the signer to disre-gard and forget the language above his signature.3II. FINDINGSA. AuthenticityEach of the 18 employees named in the remand credi-bly testified, without contradiction, and identified theirrespective signatures on the Union's petition. According-ly, I find that the following employees signed the peti-tion at the Union's Harry Brook Park meeting: David J.Gold, Frank Peet, Wellington Pond, Gregory Zack, Pa-tricia Flynn Danzy,4Dennis Tanner, Rowena Schrilke,5Richard Rizzo, Bruce Roache,6George Tucci, George' Cumberland Shoe Corp., 144 NLRB 1268 (1963).2 NLRB v. Gissel Packing Co., 395 U.S. 575 (1969).s Id. at 606.' The name appearing on the petition and in the Board's remand orderis Patricia Flynn. Flynn is now married and her named is Patricia FlynnDanzy.s The name appearing on the remand order is incorrectly spelled"Roena Schilke."6 The name appearing on the remand order is incorrectly spelled"Roach."86 J. P. STEVENS & CO.H. Hipp, Michael B. DeHoios,7Elliott R. Kuhne, Ran-dall Raymunt, A. Donato, J. M. Perriera, Charles H.Larson, and George LeBlanc.B. ValidityJ. M. Perriera: Perriera first testified on cross-examina-tion that he thought the petition would be given to theplant manager because that was the only way an electionwould be held. He also testified on redirect examinationthat it was his understanding that the only reason for thepetition was to show that the "workers wanted to beunion." When pressed again on cross-examination Per-riera agreed that the person who solicited his signaturetold him the petition would be used only for an election.As Perriera's responses on cross-examination do not in-valid his card, I shall count it. Crawford Mfg. Co., 161NLRB 989, 990 (1966).George Tucci: Tucci testified that he read the petitionbefore signing it. He also testified that although he didnot remember what if anything was said to him beforesigning, he did not remember any discussion about anelection. Accordingly, I find Tucci's signature valid.Wellington Pond: Pond testified that although he onlyread the petition up to a point before signing, he under-stood what he was signing. Pond could not recall if therewas any conversation about an election. Accordingly, Ifind Pond's signature valid.George Hipp: On cross-examination, Hipp agreed thatthe person who solicited his signature told him the onlypurpose of the petition was for an election. However, onredirect examination, Hipp testified credibly that he wastold that the petition was "for an election," and that noone told him that it was only for that purpose. There-fore, I find Hipp's signature valid.David J. Gold: Gold testified that he read the petitionbefore signing it. Gold also testified that the petition wasread aloud and that the union representative told the as-semblage that those who signed the petition agreed tohave the Union as their representative agent. According-ly, I find Gold's signature valid.Charles Larson: Larson testified that he read the peti-tion before signing it. Larson also testified that he couldnot recall what if anything was said about an election.Larson also testified that he signed both the blue cardand the petition at the same time. He could not recall thesequence of the signatures. I find that Larson's signatureis valid.Rowena Schrilke: Schrilke testified that although shedid not read the petition before signing it, she "knew itwas for the Union." Schrilke also testified that no onetold her that the petition would only be used for an elec-tion. I find Schrilke's signature valid.Michael DeHoios: DeHoios testified that he read thepetition before signing it. DeHoise also testified that hedid not recall any conversation about an election. Ac-cordingly, I find DeHoios' signature valid.Frank Peet: Peet testified that he read the petitionbefore signing it. Peet also testified that he did not recall7 The name appearing on the remand order is incorrectly spelled "De-Hoyos."anyone discussing an election with him. I find Peet's sig-nature valid.Gregory Zack: Zack testified that he read the petitionbefore signing it. Zack also testified that "[N]othing wassaid about holding an election." Accordingly, I findZack's signature valid.A. Donato: Donato testified that he read the petitionbefore signing it. Donato also testified that he did notrecall if anything was said to him before he signed thepetition. I find Donato's signature valid.Elliott R. Kuhne: Kuhne testified that he read the peti-tion before signing it. Kuhne also testified that he did notrecall any statement about an election. I find Kuhne'ssignature valid.George LeBlanc: LeBlanc testified that the petition wasread to him before he signed it. LeBlanc also testifiedthat an election was brought up. He also credibly testi-fied that the union solicitor asked the employees to signthe petition if they "wanted to have a union represent us.And I wanted one, so I signed the petition." According-ly, I find LeBlanc's signature valid.Bruce Roache: Roache testified that he read the peti-tion before signing it. Roache also testified that the peti-tion was read aloud before being circulated. Roache alsostated that he signed the blue card at the same time asthe petition, but could not recall the sequence of the sig-natures. I find Roache's signature valid.Dennis Tanner: Tanner testified that he read the peti-tion before signing it. Tanner also testified that he didnot recall any statements about an election. I find Tan-ner's signature valid.Patricia Flynn Danzy: Danzy testified that the petitionwas read aloud before she signed it. She also testified:"All I know, is that we were signing a petition for theUnion to represent us at J. P. Stevens Corporation." Ifind Danzy's signature valid.Richard Rizzo: Rizzo testified that he read the petitionbefore signing. Rizzo also testified that he did not recallwhether anything was mentioned about an election. Ac-cordingly, I find Rizzo's signature valid.CONCLUSIONS OF LAW1. It is found that the signatures on the union petitionpurporting to be those of David J. Gold, Frank Peet,Wellington Pond, Gregory Zack, Patricia Flynn Danzy,Dennis Tanner, Rowena Schrilke, Richard Rizzo, BruceRoache, George Tucci, George H. Hipp, Michael B. De-Hoios, Elliott R. Kuhne, Randall Raymunt, A. Donato,J. M. Perreira, Charles Larson, and George LeBlanc arein fact signatures of said employees.2. It is also found that the following are valid signa-tures for determining the Union's status as of June 22,1977: David Gold, Frank Peet, Wellington Pond, Greg-ory Zack, Patricia Flynn Danzy, Dennis Tanner,Rowena Schrilke, Richard Rizzo, Bruce Roache, GeorgeTucci, George H. Hipp, Michael B. DeHois, Elliott R.Kuhne, Randall Raymunt, A. Donato, J. M. Perreira,Charles Larson, and George LeBlanc.3. All of the Conclusions of Law recited in the Ad-ministrative Law Judge's original Decision in this caseare reaffirmed.87 88 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERIt is recommended that the previous order recom-mended by the Administrative Law Judge in his originalDecision be adopted by the Board.